Exhibit 10.2

Execution Version

Published Deal CUSIP: 75970LAD3

FOURTH AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

among

RENAISSANCE REINSURANCE LTD.

RENAISSANCE REINSURANCE OF EUROPE

GLENCOE INSURANCE LTD.

DAVINCI REINSURANCE LTD.

as Account Parties,

RENAISSANCERE HOLDINGS LTD.,

THE LENDERS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Bank, Collateral Agent and Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent

and

ING BANK N.V., LONDON BRANCH

as Documentation Agent

$450,000,000 Secured Letter of Credit Facility

WELLS FARGO SECURITIES, LLC and

CITIGROUP GLOBAL MARKETS INC.

Joint Lead Arrangers and Joint Lead Bookrunners

Dated as of May 17, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.1

 

Certain Defined Terms

     2   

Section 1.2

 

Computation of Time Periods; Other Definitional Provisions

     22   

Section 1.3

 

Accounting Principles

     23   

Section 1.4

 

Exchange Rates; Currency Equivalents

     23   

Section 1.5

 

Letter of Credit Amounts

     23   

Section 1.6

 

Times of Day

     24    ARTICLE II    AMOUNTS AND TERMS OF THE LETTERS OF CREDIT   

Section 2.1

 

The Letters of Credit

     24   

Section 2.2

 

Issuance, Renewals, Drawings, Participations and Reimbursement

     25   

Section 2.3

 

Repayment of Letter of Credit Advances

     28   

Section 2.4

 

Termination or Reduction of the L/C Commitments

     31   

Section 2.5

 

Fees

     31   

Section 2.6

 

Increased Costs, etc

     32   

Section 2.7

 

Payments and Computations

     33   

Section 2.8

 

Taxes

     34   

Section 2.9

 

Sharing of Payments, etc

     36   

Section 2.10

 

Use of Letters of Credit

     37   

Section 2.11

 

Payments to Defaulting Lenders

     37   

Section 2.12

 

Replacement of Lenders

     39   

Section 2.13

 

Certain Provisions Relating to the Issuing Bank and Letters of Credit

     39   

Section 2.14

 

Affected Lenders

     42   

Section 2.15

 

Downgrade Event or Other Event with Respect to the Issuing Bank

     45   

Section 2.16

 

Collateral

     46   

Section 2.17

 

Cash Collateral Accounts

     46   

Section 2.18

 

Increase of Total Commitment

     47   

Section 2.19

 

Extension of Expiration Date

     48   

Section 2.20

 

Effectiveness

     49    ARTICLE III    CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF
CREDIT   

Section 3.1

 

Conditions Precedent to Restatement Effective Date

     49   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.2

 

Conditions Precedent to Each Issuance, Extension or Increase of a Letter of
Credit

     52    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

Section 4.1

 

Organization and Power

     53   

Section 4.2

 

Enforceability

     53   

Section 4.3

 

No Violation

     53   

Section 4.4

 

Consents and Approvals

     54   

Section 4.5

 

Litigation and Contingent Liabilities

     54   

Section 4.6

 

Financial Matters

     54   

Section 4.7

 

Custodial Agreements

     55   

Section 4.8

 

Compliance with Laws

     55   

Section 4.9

 

Margin Stock

     56   

Section 4.10

 

Securities Regulation

     56   

Section 4.11

 

Other Agreements

     56   

Section 4.12

 

Solvency

     56   

Section 4.13

 

ERISA

     56   

Section 4.14

 

Insurance Licenses

     57   

Section 4.15

 

Taxes

     57   

Section 4.16

 

Full Disclosure

     58   

Section 4.17

 

OFAC; Anti-Terrorism Laws

     58   

Section 4.18

 

Collateral Value

     58    ARTICLE V    AFFIRMATIVE COVENANTS   

Section 5.1

 

Financial and Statements, etc

     58   

Section 5.2

 

Existence; Franchises; Maintenance of Properties

     62   

Section 5.3

 

Compliance with Laws

     62   

Section 5.4

 

Payment of Obligations

     62   

Section 5.5

 

Insurance

     62   

Section 5.6

 

Maintenance of Books and Records; Inspection

     62   

Section 5.7

 

Collateral, Further Assurances

     63   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI    FINANCIAL AND NEGATIVE COVENANTS   

Section 6.1

 

Minimum Net Worth

     63   

Section 6.2

 

Change in Nature of Business

     64   

Section 6.3

 

Mergers, Consolidations and Sales

     64   

Section 6.4

 

Investments

     64   

Section 6.5

 

Regulations U and X

     64   

Section 6.6

 

Other Agreements

     65   

Section 6.7

 

Transactions with Affiliates

     65   

Section 6.8

 

No Amendment of Certain Documents

     65   

Section 6.9

 

Accounting Changes

     65    ARTICLE VII    EVENTS OF DEFAULT   

Section 7.1

 

Full Events of Default

     66   

Section 7.2

 

Account Party Events of Default

     67   

Section 7.3

 

Actions in Respect of the Letters of Credit upon Default; Remedies

     69    ARTICLE VIII    THE AGENTS   

Section 8.1

 

Authorization and Action

     70   

Section 8.2

 

Agents’ Reliance, etc

     70   

Section 8.3

 

Wells Fargo and Affiliates

     71   

Section 8.4

 

Lender Credit Decision

     71   

Section 8.5

 

Indemnification

     71   

Section 8.6

 

Successor Administrative Agent

     72   

Section 8.7

 

Collateral Matters

     72   

Section 8.8

 

Other Named Agents

     73    ARTICLE IX    MISCELLANEOUS   

Section 9.1

 

Amendments, etc

     73   

Section 9.2

 

Notices, etc

     74   

Section 9.3

 

Costs and Expenses; Indemnification

     75   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.4

 

Right of Set-off

     76   

Section 9.5

 

Assignments and Participations

     77   

Section 9.6

 

No Waiver

     80   

Section 9.7

 

Successors and Assigns

     80   

Section 9.8

 

Survival

     80   

Section 9.9

 

Severability

     80   

Section 9.10

 

Construction

     81   

Section 9.11

 

Confidentiality

     81   

Section 9.12

 

Counterparts; Effectiveness

     81   

Section 9.13

 

Disclosure of Information

     81   

Section 9.14

 

Entire Agreement

     82   

Section 9.15

 

Governing Law; Consent to Jurisdiction

     82   

Section 9.16

 

Waiver of Jury Trial

     83   

Section 9.17

 

PATRIOT Act Notice

     83   

Section 9.18

 

Release of Redeemable Preference Shares

     83   

Section 9.19

 

Judgment Currency

     83   

Section 9.20

 

Interest Rate Limitation

     84   

Section 9.21

 

No Advisory or Fiduciary Responsibility

     84   

Schedule I

 

L/C Commitments and Lending Offices

  

Schedule II

 

Methodology for Calculation of Collateral Values

  

Schedule III

 

Suspension Event Net Worth Thresholds

  

Schedule IV

 

Existing Letters of Credit

  

Schedule 4.1(a)

 

Ownership of Account Parties

  

Schedule 4.1(b)

 

Subsidiaries

  

Schedule 4.4

 

Consents and Approvals

  

Schedule 4.5

 

Litigation and Contingent Liabilities

  

Schedule 4.6(a)

 

SAP Exceptions

  

Schedule 4.6(d)

 

Absence of Changes

  

Schedule 4.14

 

Insurance Licenses

  

Schedule 4.15

 

Taxes

  

Exhibit A

 

Form of Accession Agreement

  

Exhibit B

 

Form of Assignment and Acceptance

  

Exhibit C

 

Form of Compliance Certificate

  

Exhibit D

 

Form of Pledge Agreement

  

Exhibit E

 

Form of Control Agreement

  

Exhibit F

 

Form of Collateral Value Report

  

 

-iv-



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

FOURTH AMENDED AND RESTATED REIMBURSEMENT AGREEMENT dated as of May 17, 2012,
among RENAISSANCE REINSURANCE LTD., a Bermuda company (“RRL”) RENAISSANCE
REINSURANCE OF EUROPE, a company incorporated in Ireland (“RRE”), GLENCOE
INSURANCE LTD., a Bermuda company (“Glencoe”) and DAVINCI REINSURANCE LTD., a
Bermuda company (“DaVinci”), (RRL, RRE, Glencoe and DaVinci, each an “Account
Party”), RENAISSANCERE HOLDINGS LTD., a Bermuda company (“RenRe”), the banks and
financial institutions listed on the signature pages hereto or that become
parties hereto after the date hereof (collectively, the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Issuing Bank (as hereinafter
defined), CITIBANK, N.A., as syndication agent (the “Syndication Agent”), ING
BANK N.V., LONDON BRANCH, as documentation agent (the “Documentation Agent”),
Wells Fargo, as collateral agent (the “Collateral Agent”), and Wells Fargo, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent” and, together with the
Syndication Agent, the Documentation Agent and the Collateral Agent, the
“Agents”) for the Lenders.

PRELIMINARY STATEMENTS:

A. The Account Parties have requested that the Issuing Bank and the Lenders make
available to the Account Parties a secured letter of credit facility in an
initial amount of up to $450,000,000 to provide for the issuance of letters of
credit for the account of one or more of the Account Parties. The Issuing Bank
and the Lenders have indicated their willingness to make such letters of credit
available on the terms and conditions of this Agreement and the other Credit
Documents, including the requirement that each Account Party fully collateralize
its several letter of credit obligations with a perfected first priority
security interest in satisfactory collateral, including cash and eligible
marketable securities.

B. This Agreement amends and restates the Reimbursement Agreement initially
dated as of December 20, 2002, as amended and restated by a First Amended and
Restated Reimbursement Agreement dated as of March 31, 2004, and as further
amended and restated by a Second Amended and Restated Reimbursement Agreement
dated as of April 27, 2007, and as further amended and restated by a Third
Amended and Restated Reimbursement Agreement dated as of April 22, 2010, among
the Account Parties, RenRe, the lenders party thereto, Wells Fargo and certain
other named agents party thereto (such reimbursement agreement, as further
amended, restated, supplemented or otherwise modified up to but not including
the date hereof, the “Existing Agreement”).

C. Each of the Account Parties is a holder of certain assets and will at all
times pledge sufficient assets to the Collateral Agent to secure such Account
Party’s obligations to the Agents and the Lenders in connection with this letter
of credit facility. Such Account Party’s pledged assets are held in a separate
custodial account with Mellon and are pledged to the Collateral Agent pursuant
to a Pledge Agreement in favor of the Collateral Agent, and a related Control
Agreement among such Account Party, Mellon and the Collateral Agent.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accepting Lenders” as the meaning specified in Section 2.19.

“Account Parties” means the parties specified as such in the recital of parties
to this Agreement, together with such other Subsidiaries and Affiliates of RenRe
that become Account Parties from time to time upon the request of RenRe and with
the express written consent of the Administrative Agent, the Issuing Bank and
each Lender (and compliance with all conditions of such consent, including,
without limitation, becoming a party to each applicable Credit Document as an
Account Party by executing an Accession Agreement in the form of Exhibit A, with
such changes to such Credit Documents as the Administrative Agent and Account
Party shall agree upon), it being acknowledged that no Person shall become an
Account Party hereunder if any Lender within five Business Days of its receipt
from the Administrative Agent of RenRe’s request to add an Account Party to this
Agreement shall determine in good faith (and so notify RenRe and the
Administrative Agent) that it is unlawful, or any Governmental Authority of
competent jurisdiction has asserted that it is unlawful, for such Lender or its
applicable Lending Office to issue, maintain or fund any Letter of Credit for
the account of such Person.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement, and all successors and permitted assigns in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
provided by the Administrative Agent.

“Affected Lender” means (i) any Lender that has become a Downgraded Lender or
(ii) any Lender that has become a Defaulting Lender.

“Affected Lender Collateral Account” has the meaning specified in
Section 2.14(a)(ii).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

“Agents” has the meaning specified in the recital of parties to this Agreement.

 

2



--------------------------------------------------------------------------------

“Agreement” means this Fourth Amended and Restated Reimbursement Agreement.

“Alternative Currency” means each of Euro, Sterling and Australian Dollars.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Annual Statement” means the annual financial statement of an Insurance Company
as required to be filed with the BMA (or similar Governmental Authority) of such
Insurance Company’s domicile, together with all exhibits or schedules filed
therewith, prepared in conformity with SAP.

“Applicable Account Party” with respect to any outstanding or proposed Letter of
Credit means the Account Party for the account of which such Letter of Credit
was or is proposed to be issued.

“Arrangers” means Wells Fargo Securities, LLC and Citigroup Global Markets Inc.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.5 and in substantially the form of Exhibit B hereto.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

“Australian Dollars” means the lawful currency of Australia.

“Available Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Equivalent amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

“Bankruptcy Law” means any proceeding of the type referred to in Section 7.1(c)
or Section 7.2(f) or Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means the highest of (a) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its best lending rate), as adjusted
to conform to changes as of the opening of business on the date of any such
change in such prime rate, (b) the Federal Funds Rate plus 0.5% per annum, as
adjusted to conform to changes as of the opening of business on the date of any
such change in the Federal Funds Rate and (c) the LIBOR Rate (as defined in the
next sentence) plus 1.00%. “LIBOR Rate” is, on any date, the rate per annum
equal to the rate of interest appearing on Reuters Screen LIBOR01 Page (or any
successor page) that represents an average British Bankers Association Interest
Settlement Rate for Dollar deposits or, if no such rate is

 

3



--------------------------------------------------------------------------------

available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
eurodollar market, in each case at approximately 11:00 A.M., London time, two
(2) Business Days prior to such date for Dollar deposits being delivered in the
London interbank eurodollar market for a term of one month commencing that day.

“BMA” means the Bermuda Monetary Authority or similar Governmental Authority in
the applicable jurisdiction.

“Borrower Swap” means any Swap Contract entered into between RenRe and RRL for
the purpose of providing capital to RRL with respect to catastrophic risks.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Charlotte, North Carolina or (except in determining applicable rates
hereunder) Hamilton, Bermuda, Pittsburgh, Pennsylvania, London, England and/or
New York, New York and, if the applicable Business Day relates to the
determination of the LIBOR Rate, means any such day on which dealings in Dollar
deposits are carried on in the London interbank eurodollar market. Each Lender
located in Bermuda shall provide the Administrative Agent with a list of Bermuda
banking holidays thirty (30) days prior to each January 1.

“Cash Collateral Account” has the meaning specified in Section 2.14(a)(iii).

“Catastrophe Bond” means (a) any note, bond or other Debt instrument or any swap
or other similar agreement which has a catastrophe, weather or other risk
feature linked to payments thereunder and (b) any equity interest in a Person
that is not a Subsidiary controlled, directly or indirectly, by RenRe for the
sole purpose of investing in Debt of the type described in clause (a), which, in
the case of Catastrophe Bonds purchased by RenRe or any of its Subsidiaries, are
purchased in accordance with its customary reinsurance underwriting procedures.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall be deemed to have occurred if

(a) with respect to RenRe, (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of RenRe occurs; (ii) any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities

 

4



--------------------------------------------------------------------------------

Exchange Act of 1934 (the “Exchange Act”), is or becomes, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of securities of RenRe that represent 51% or more of the combined voting
power of RenRe’s then outstanding securities; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of RenRe (together with any new directors whose election
by the Board of Directors or whose nomination by the stockholders of RenRe was
approved by a vote of the directors of RenRe then still in office who are either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the RenRe’s Board of Directors then in office; and

(b) with respect to any Account Party, RenRe shall at any time cease either to
(i) control (directly or through Subsidiaries of RenRe) more than 50% of the
outstanding voting rights attached to the outstanding Equity Interests of such
Account Party or (ii) otherwise possess (directly or indirectly) the exclusive
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Collateral” means all the assets, property and interests in property that shall
from time to time be pledged or be purported to be pledged as direct or indirect
security for the Obligations pursuant to any one or more of the Security
Documents, including, without limitation, any amounts deposited into a Cash
Collateral Account.

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent, for
the benefit of itself, the other Agents and the Lenders, under the Security
Documents, and its successors and permitted Assigns in such capacity.

“Collateral Value” for any Business Day, shall be calculated as set forth on
Schedule II.

“Collateral Value Report” has the meaning specified in Section 2.16(b).

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C.

“Confidential Information” means information that any Credit Party furnishes to
any Agent or any Lender, but does not include any such information that is or
becomes generally available to the public other than as a result of a breach by
any Agent or any Lender of its obligations hereunder or that is or becomes
available to such Agent or such Lender from a source other than the Credit
Parties that is not, to the best of such Agent’s or such Lender’s knowledge,
acting in violation of a confidentiality agreement with a Credit Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the

 

5



--------------------------------------------------------------------------------

payment of dividends or other distributions upon the shares of any other Person
or undertakes or agrees (contingently or otherwise) to purchase, repurchase, or
otherwise acquire or become responsible for any Debt, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition of any other Person, or to make payment or transfer property
to any other Person other than for fair value received; provided, however, that
obligations of RenRe or any of its Subsidiaries under Primary Policies,
Reinsurance Agreements or Industry Loss Warranties which are entered into in the
ordinary course of business (including security posted to secure obligations
thereunder) shall not be deemed to be Contingent Liabilities of such Person for
the purposes of this Agreement. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the lesser of (i) the outstanding principal amount (or maximum
permitted principal amount, if larger) of the Debt, obligation or other
liability guaranteed or supported thereby or (ii) the maximum stated amount so
guaranteed or supported.

“Control Agreements” means, collectively, the control agreements among Mellon,
the Collateral Agent and (respectively) each of the Account Parties, each
substantially in the form of Exhibit E hereto, pursuant to which a Lien on the
Custodial Accounts and the contents thereof and all security entitlements
related thereto securing the Obligations is perfected in favor of the Collateral
Agent.

“Credit Documents” means this Agreement, the Fee Letters, each Letter of Credit
Agreement, each Security Document, and, as delivered on the Restatement
Effective Date, the separate Acknowledgment and Confirmation of Pledge Agreement
and Control Agreement by each Account Party.

“Credit Parties” means the Account Parties and RenRe.

“Current Expiration Date” has the meaning specified in Section 2.19.

“Custodial Account” means each custodial, brokerage or similar account of any
Account Party maintained by the Custodian as a “securities account” within the
meaning of Section 8-501(a) of the Uniform Commercial Code for such Account
Party as the “entitlement holder” within the meaning of Section 8-102(7) of the
Uniform Commercial Code pursuant to a Custodial Agreement, on which (and on the
contents of which) a Lien has been granted as security for the Obligations.

“Custodial Agreement” means each custodial or similar agreement between the
Account Parties (or any of them) and the Custodian, pursuant to which one or
more Custodial Accounts are maintained, in form and substance as approved by the
Administrative Agent in each case as amended as permitted pursuant to
Section 6.8.

“Custodian” means Mellon or any successor thereto (in its capacity as custodian
of the Custodial Accounts).

“DaVinci” has the meaning specified in the recital of parties to this Agreement.

 

6



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances (including, without limitation, any such obligations issued by such
Person that qualify as Catastrophe Bonds described in clause (a) of the
definition thereof, net of any escrow established (whether directly or to secure
any letter of credit issued to back such Catastrophe Bonds) in connection with
such Catastrophe Bonds); (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all obligations in respect
of letters of credit which have been drawn but not reimbursed by the Person for
whose account such letter of credit was issued, and bankers’ acceptances issued
for the account of such Person; (d) all obligations in respect of capitalized
leases of such Person; (e) the Swap Termination Value in respect of Swap
Contracts of such Person; (f) whether or not so included as liabilities in
accordance with GAAP, all obligations of such Person to pay the deferred
purchase price of property or services; (g) obligations of such Person secured
by a Lien on property owned or being purchased by such Person (including
obligations arising under conditional sales or other title retention agreements)
whether or not such obligations are limited in recourse (it being understood,
however, that if recourse is limited to such property, the amount of such Debt
shall be limited to the lesser of the face amount of such Debt and the fair
market value of all property of such Person securing such Debt); (h) any
obligations of another Person secured by a Lien on any assets of such first
Person, whether or not such Debt is assumed by such first Person (it being
understood that if such Person has not assumed or otherwise become personally
liable for any such Debt, the amount of the Debt of such person in connection
therewith shall be limited to the lesser of the face amount of such Debt and the
fair market value of all property of such Person securing such Debt); and
(i) any Debt of a partnership in which such Person is a general partner unless
such Debt is nonrecourse to such Person; provided that, notwithstanding anything
to contrary contained herein, Debt shall not include (v) Contingent Liabilities,
(w) issued, but undrawn, letters of credit which have been issued to reinsurance
cedents in the ordinary course of business, (x) unsecured current liabilities
incurred in the ordinary course of business and paid within 90 days after the
due date (unless contested diligently in good faith by appropriate proceedings
and, as applicable, reserved against in conformity with GAAP) other than
liabilities that are for money borrowed or are evidenced by bonds, debentures,
notes or other similar instruments (except as described in clause (v) or
(w) above), (y) any obligations of such Person under any Reinsurance Agreement,
Primary Policy, Industry Loss Warranty, Borrower Swap or Net Worth Maintenance
Agreement or, (z) if applicable, any Debt of RenRe which is subordinated in
right of payment to the Obligations.

“Debtor Relief Laws” means the Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States, Bermuda, Ireland or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Credit Document at or prior to such time that has not been so
paid as of such time, including without

 

7



--------------------------------------------------------------------------------

limitation any amount required to be paid by such Lender to (a) the Issuing Bank
pursuant to Section 2.2(d) to purchase a portion of a Letter of Credit Advance
made by the Issuing Bank and (b) any Agent or the Issuing Bank pursuant to
Section 8.5 to reimburse such Agent or the Issuing Bank for such Lender’s
ratable share of any amount required to be paid by the Lenders to such Agent or
the Issuing Bank as provided therein.

“Defaulting Lender” means, subject to Section 2.14(g), any Lender that (a) has
failed to perform any of its funding obligations hereunder, within three
(3) Business Days of the date required to be funded by it hereunder, unless such
obligations are the subject of a good faith dispute or unless such failure has
been cured, (b) has notified RenRe, the Issuing Bank or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder; provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to RenRe, each Issuing Bank and each Lender.

“Department” means, with respect to any Material Insurance Company, the
appropriate Governmental Authority of the jurisdiction of domicile for the
primary delivery of Annual Statements.

“Documentation Agent” has the meaning specified in the recital of parties to
this Agreement.

“Dollars” and the sign “$” means lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

8



--------------------------------------------------------------------------------

“Downgrade Event” means, with respect to any Lender, a reduction of the credit
rating for the senior unsecured unsupported long-term debt of such Lender (or,
if no such rating exists, then a reduction of the long term issuer credit rating
of such Lender) by S&P or Moody’s, which would cause such lender to be a
Downgraded Lender.

“Downgraded Lender” means any Lender which has a credit rating of less than BBB
(in the case of S&P) or Baa2 (in the case of Moody’s) for its senior unsecured
unsupported long-term debt or which does not have any credit rating on such debt
from one of S&P or Moody’s; provided, that if at any time such Lender has no
such senior unsecured unsupported long-term debt rating from either rating
service but does have a long-term issuer credit rating from either or both
services, then such Lender shall not be considered a Downgraded Lender so long
as such long-term issuer credit rating remains at or above BBB (in the case of
S&P) or Baa2 (in the case of Moody’s).

“Draw Date” has the meaning specified in Section 2.3(a)(i).

“Due Date” has the meaning specified in Section 2.3(a)(i).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) a
commercial bank, a savings bank or other financial institution that is approved
by the Administrative Agent and the Issuing Bank and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.5, RenRe (such approvals not to be unreasonably withheld or
delayed); provided, however, that neither any Credit Party nor any Affiliate of
a Credit Party shall qualify as an Eligible Assignee under this definition; and
provided, further, that RenRe shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Equity Interests” means, with respect to any Person, shares of (or other
capital stock of or ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including without limitation partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

 

9



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) that would be deemed to be under “common control” with, or a
member of the same “controlled group” as, RenRe or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001 of ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (a) a Reportable Event with respect to a Plan or a
Multiemployer Plan, (b) a complete or partial withdrawal by a Credit Party or
any ERISA Affiliate from a Multiemployer Plan that results in liability under
Section 4201 or 4204 of ERISA, or the receipt by a Credit Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (c) the distribution
by a Credit Party or any ERISA Affiliate under Section 4041 of ERISA of a notice
of intent to terminate any Plan or the taking of any action to terminate any
Plan, (d) the commencement of proceedings by the PBGC under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by a Credit Party or any ERISA Affiliate of a notice from
any Multiemployer Plan that such action has been taken by the PBGC with respect
to such Multiemployer Plan, (e) the institution of a proceeding by any fiduciary
of any Multiemployer Plan against a Credit Party or any ERISA Affiliate to
enforce Section 515 of ERISA, which is not dismissed within thirty (30) days,
(f) the determination that any Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (g) the imposition upon a Credit Party or any ERISA Affiliate
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of a Credit Party or any ERISA Affiliate
as a result of any alleged failure to comply with the Internal Revenue Code or
ERISA in respect of any Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” means any of the events specified in Section 7.1 and
Section 7.2.

“Evergreen Letter of Credit” has the meaning specified in Section 2.2(c).

“Excess Catastrophe Losses” means that part of any losses recognized by RenRe or
any of its Subsidiaries under the terms of any Catastrophe Bonds, Reinsurance
Agreements or other similar arrangements during any Fiscal Quarter that are in
excess of $150,000,000.

“Executive Officer” means, as to any Person, the president, the chief financial
officer, the chief executive officer, the general counsel, the treasurer or the
secretary.

“Existing Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those outstanding Letters of Credit set forth
on Schedule IV hereto.

 

10



--------------------------------------------------------------------------------

“Expiration Date” means May 17, 2015, as such date may be extended pursuant to
Section 2.19.

“Extension Request” has the meaning specified in Section 2.19.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letters” means (i) the fee letter, dated April 12, 2012, among RenRe, Wells
Fargo and Wells Fargo Securities, LLC (the “Wells Fargo Fee Letter”) and
(ii) the fee letter, dated April 12, 2012, between RenRe and Citigroup Global
Markets Inc.

“Fiscal Year” means the fiscal year of each Credit Party ending on December 31
in any calendar year.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.13(b).

“Foreign Plan” has the meaning specified in Section 4.13(b).

“Fronting Exposure” means, at any time there is an Affected Lender, with respect
to the Issuing Bank, such Affected Lender’s L/C Commitment Percentage of the
aggregate Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Affected Lender’s L/C Commitment Percentage has been reallocated to
non-Affected Lenders or cash collateralized or covered by a letter of credit
issued for the account of such Affected Lender in accordance with the terms
hereof.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Glencoe” has the meaning specified in the recital of parties to this Agreement.

 

11



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Guidelines” has the meaning set forth in Section 6.7.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources.

“ILS Fund Group” means RenaissanceRe Fund Holdings Ltd., a Bermuda company, its
Subsidiaries in existence on October 1, 2009 and each Subsidiary (including any
Insurance-Linked Securities Fund or Person licensed as an insurance company)
formed after October 1, 2009 in connection with the establishment and management
of Insurance-Linked Securities Funds.

“Indemnified Party” has the meaning specified in Section 9.3(b).

“Industry Loss Warranty” means an agreement, whether in the form of a
reinsurance agreement or a Swap Contract or other similar agreement entered into
by an Account Party in accordance with its customary insurance or reinsurance
underwriting procedures, which creates a payment obligation arising from an
industry-wide loss relating to a catastrophe, weather or other similar risk.

“Insurance Code” means, with respect to any Insurance Company, the legislation
under which insurance companies are regulated in such Insurance Company’s
domicile and any successor statute of similar import, together with the
regulations thereunder. References to sections of any Insurance Code shall be
construed to also refer to successor sections.

“Insurance Company” means any Subsidiary of RenRe or any other Account Party
which is licensed by any Governmental Authority to engage in the business of
insurance or reinsurance by issuing Primary Policies or entering into
Reinsurance Agreements.

“Insurance-Linked Securities Fund” means a pooled investment vehicle formed or
organized by a member of the ILS Fund Group (i) which is not licensed by a
Governmental Authority to engage in the insurance business by issuing Primary
Policies or entering into Reinsurance Agreements or Industry Loss Warranties,
(ii) which is managed by a non-Insurance Company or a member of the ILS Fund
Group, (iii) which invests in any or all of the following: bonds and other
securities, repurchase agreements, Swap Contracts and other arrangements related
to insurance, reinsurance and weather, energy and related commodity derivatives
transactions including Industry Loss Warranties or collateralized reinsurance
contracts, and (iv) the ownership or profit interests in which may be held by
institutional investors and/or one or more members of the ILS Fund Group.

 

12



--------------------------------------------------------------------------------

“Insurance Policies” means policies purchased from insurance companies by RenRe
or any of the Account Parties or their Subsidiaries, for its own account to
insure against its own liability and property loss (including without limitation
casualty, liability and workers’ compensation insurance), other than
Retrocession Agreements.

“Internal Revenue Code” means the Internal Revenue Code of 1986, and the
regulations promulgated and rulings issued thereunder.

“Issuing Bank” means Wells Fargo and any “New Issuing Bank” appointed in
accordance with Section 2.15.

“L/C Commitment” means, with respect to any Lender at any time, (a) the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“L/C Commitments”, (b) if such Lender has entered into one or more Assignment
and Acceptances, the amount set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 9.5(d) as such Lender’s “L/C
Commitment” or (c) if such Lender is a New Lender, the amount set forth on the
signature page executed by such New Lender pursuant to Section 2.18, in each
case, as such amount may be reduced at or prior to such time pursuant to
Section 2.4.

“L/C Commitment Percentage” means, for any Lender, a fraction, expressed as a
percentage, the numerator of which is such Lender’s L/C Commitment and the
denominator of which is the aggregate L/C Commitments of all the Lenders.

“L/C Participation Interest” has the meaning specified in Section 2.2(d).

“L/C Related Documents” has the meaning specified in Section 2.3(a)(i).

“Lender” means each financial institution signatory hereto and each other
financial institution that becomes a “Lender” hereunder pursuant to Section 9.5,
and their respective successors and assigns.

“Lender Group” means an Indemnified Party, the Lender (or the Arranger or Agent)
with which such Indemnified Party is affiliated and each Related Party of the
foregoing.

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” in its Administrative Questionnaire or in the
Assignment and Acceptance pursuant to which it became a Lender, as the case may
be, or such other office of such Lender as such Lender may from time to time
specify to RenRe and the Administrative Agent.

“Letter of Credit Advance” has the meaning specified in Section 2.2(f).

“Letter of Credit Agreement” has the meaning specified in Section 2.2(a).

“Letter of Credit Expiration Date” means the first anniversary of the Expiration
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day).

 

13



--------------------------------------------------------------------------------

“Letter of Credit Exposure” at any time means the sum at such time of (a) the
aggregate outstanding Dollar Equivalent amount of all Letter of Credit Advances,
(b) the aggregate Available Amounts of all outstanding Letters of Credit and
(c) the aggregate Available Amounts of all Letters of Credit which have been
requested by an Account Party to be issued hereunder but have not yet been so
issued.

“Letter of Credit Outstandings” at any time means the sum at such time of
(a) the aggregate outstanding Dollar Equivalent amount of all Letter of Credit
Advances and (b) the aggregate Available Amounts of all outstanding Letters of
Credit, in each case after giving effect to any issuance or renewal of a Letter
of Credit occurring on the date of determination and any other changes in the
aggregate amounts under clauses (a) and (b) above as of such date, including as
a result of any reimbursements of outstanding unpaid drawings under any Letter
of Credit or any reductions in the maximum amount available for drawings under
any Letter of Credit taking effect on such date.

“Letters of Credit” has the meaning specified in Section 2.1 and shall include
the Existing Letters of Credit. Letters of Credit may be issued in Dollars or in
an Alternative Currency.

“Licenses” has the meaning specified in Section 4.14.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including without
limitation the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property; provided
that any lien, security interest or other charge or encumbrance (a) for taxes,
assessments and governmental charges or levies not yet due and payable or
(b) incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investments
shall, in either case, not be considered a Lien or other encumbrance for
purposes of the Credit Documents.

“Margin Stock” has the meaning specified in Regulation U or X.

“Material Adverse Effect” means a material adverse effect on (a) the assets,
business, financial condition or operations of any applicable Credit Party and
its Subsidiaries taken as a whole, provided, however, that, so long as no
violation of Section 6.1 (in the case of RenRe or DaVinci) and no Suspension
Event of the type described in clause (c) of the definition thereof (in the case
of any other Credit Party) shall have occurred and be continuing as a result
thereof, the occurrence of losses that give rise to or result in Excess
Catastrophe Losses shall not be deemed to have a Material Adverse Effect,
(b) the rights and remedies of the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender under any Credit Document, (c) the enforceability
of the Credit Documents or the Lien of the Security Documents on the Collateral
or (d) the ability of the Credit Parties, taken as a whole, to perform in any
material respect their obligations under the Credit Documents (including, in
each case and without limitation, as may result from any non-monetary judgment
or order for which a stay of enforcement, by reason of a pending appeal or
otherwise, shall not be in effect for any period of 30 consecutive days).

 

14



--------------------------------------------------------------------------------

“Material Insurance Company” means (a) an Insurance Company which is also a
Material Subsidiary and (b) each other Account Party which is an Insurance
Company.

“Material Subsidiary” means RRL and any other Subsidiary of RenRe which either
(a) as of the end of the most recently completed Fiscal Year of the RenRe for
which audited financial statements are available, has assets that exceed 10% of
the total consolidated assets of RenRe and all its Subsidiaries as of the last
day of such period or (b) for the most recently completed Fiscal Year of RenRe
for which audited financial statements are available, has revenues that exceed
10% of the consolidated revenue of RenRe and all of its Subsidiaries for such
period.

“Mellon” means The Bank of New York Mellon.

“Minimum DaVinci Net Worth” has the meaning specified in Section 6.1(a).

“Minimum RenRe Net Worth” has the meaning specified in Section 6.1(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Net Worth” means at any date with respect to any Person the sum of the
consolidated shareholders’ equity of such Person and its Subsidiaries calculated
in accordance with GAAP plus, without duplication, any preferred shares of such
Person or any such Subsidiary issued to Persons other than an Affiliate which
are not mandatorily redeemable before the Letter of Credit Expiration Date.

“Net Worth Maintenance Agreement” means net worth maintenance agreements entered
into by RenRe or any of its Subsidiaries with respect to a wholly-owned
Insurance Company which are required either by the Governmental Authority
regulating such Insurance Company or a rating agency providing a rating for such
Insurance Company provided such agreements are in favor of either such Insurance
Company or the Governmental Authority regulating such Insurance Company or
beneficiaries of the policies issued by such Insurance Company.

“New Issuing Bank” has the meaning specified in Section 2.15.

“New Lender” has the meaning specified in Section 2.18.

“Non-U.S. Lender” has the meaning specified in Section 2.8(e).

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing, due or payable to any Agent, the Issuing Bank or any Lender
under this Agreement or any of the other Credit Documents, whether for
principal, reimbursement for payments made under Letters of Credit, interest
(including, to the greatest extent permitted by law, post-petition interest),
commissions, fees, expenses, indemnities or any other obligations, and whether
now existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, or due or to become due (including obligations
of performance).

 

15



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Old Issuing Bank” has the meaning specified in Section 2.15.

“Ordinary Course Litigation” has the meaning specified in Section 4.5.

“Organization Documents” means, (a) with respect to any company or corporation,
the memorandum of association, the certificate or articles of incorporation, the
bylaws or bye-laws (or equivalent of comparable constitutive documents with
respect to any non-U.S. jurisdiction), any certificate of determination or
instrument relating to the rights of preferred shareholders of such company or
corporation and any shareholder rights agreement; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Taxes” has the meaning specified in Section 2.8.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

“Participating Member State” means each state so described in any EMU
Legislation.

“Payment Date” has the meaning specified in Section 2.3.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Act” means the Pension Protection Act of 2006 (P.L. 109-280).

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter,
Section 412, 430 and 436 of the Code and Sections 302 and 303 of ERISA.

“Permitted Liens” means the Liens created in favor of the Collateral Agent under
the Security Documents.

 

16



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which an Account Party or any ERISA
Affiliate may have any liability.

“Pledge Agreements” means, collectively, the Pledge and Security Agreements made
by each of the Account Parties in favor of the Collateral Agent, in
substantially the form of Exhibit D.

“Primary Policies” means any insurance policies issued by an Insurance Company.

“Pro Rata” means from and to the Lenders in accordance with their respective L/C
Commitment Percentages.

“Pro Rata Share” means, for any Lender, its share determined Pro Rata, in
accordance with the definition of the term “Pro Rata.”

“Purchasing Lenders” as the meaning specified in Section 2.19.

“Redeemable Preference Shares” means the redeemable preference shares, $1.00 par
value, issued by RIHL as described in the bye-laws of RIHL.

“Register” has the meaning specified in Section 9.5(d).

“Regulation U or X” means Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.3(a)(i).

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby RenRe or any Subsidiary agrees to assume from or
reinsure an insurer or reinsurer all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer, including (for purposes of this Agreement) Catastrophe Bonds.

“Rejected Amount” has the meaning specified in Section 2.19.

“Rejecting Lenders” has the meaning specified in Section 2.19.

“RenRe” has the meaning specified in the recital of parties to this Agreement.

“RenRe Agreement” means the Second Amended and Restated Undertaking and
Agreement, dated as of April 22, 2010, made by RenRe and RUM in favor of the
Administrative Agent and the Lenders.

 

17



--------------------------------------------------------------------------------

“Related Party” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees and advisors of
such Person and of such Person’s Affiliates.

“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the 30-day notice under Section 4043(a) of
ERISA has not been waived by the PBGC (including any failure to meet the minimum
funding standard of, or timely make any required installment under, Section 412
of the Internal Revenue Code or Section 302 of ERISA, regardless of the issuance
of any waivers in accordance with Section 412(c) of the Internal Revenue Code),
(b) any such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (c) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Internal
Revenue Code, and (d) a cessation of operations described in Section 4062(e) of
ERISA.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) aggregate principal amount of the Letter
of Credit Advances outstanding at such time and (b) the aggregate Available
Amount of all Letters of Credit outstanding at such time, or, if no such
principal amount and no Letters of Credit are outstanding at such time, Lenders
having L/C Commitments constituting at least a majority in interest of the
aggregate of the L/C Commitments; provided, however, that if any Lender shall be
an Affected Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
interest of such Lender in Letter of Credit Advances outstanding at such time,
(ii) such Lender’s Pro Rata Share of the aggregate Available Amount of all
Letters of Credit outstanding at such time and (iii) the Unused L/C Commitment
of such Lender at such time.

“Requirements of Law” for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other governmental authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” means the Chairman, Managing Director, Chief Executive
Officer, President, Chief Financial Officer, Chief Accounting Officer, Treasurer
or General Counsel of RenRe, or an Account Party, as applicable.

“Restatement Effective Date” means the first date on which the conditions set
forth in Article III shall have been satisfied.

“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Company cedes to another insurer all or part
of such Insurance Company’s liability.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing or decreasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Required Lenders
shall require.

 

18



--------------------------------------------------------------------------------

“RIHL” means Renaissance Investment Holdings Ltd., a Bermuda company.

“RIHL Agreement” means the Second Amended and Restated Undertaking and
Agreement, dated as of April 22, 2010, made by RIHL in favor of the
Administrative Agent and the Lenders.

“RIHL Control Agreements” means (i) the First Amended and Restated RIHL Control
Agreement among Mellon, the Collateral Agent and RIHL, dated as of September 30,
2009, (ii) the RIHL Control Agreement (Account No. RREF 9100002) among Mellon,
the Collateral Agent and RIHL, dated as of February 16, 2010, (iii) the RIHL
Control Agreement (Account No. RREF 9200002) among Mellon, the Collateral Agent
and RIHL, dated as of February 16, 2010 and (iv) the RIHL Control Agreement
(Account No. RREF 9300002) among Mellon, the Collateral Agent and RIHL, dated as
of February 16, 2010.

“RIHL Pledge Agreement” means the Pledge and Security Agreement, dated as of
December 20, 2002, made by RIHL in favor of the Collateral Agent, as amended by
the First Amendment to RIHL Pledge and Security Agreement, dated as of
February 16, 2010.

“RRE” has the meaning specified in the recital of parties to this Agreement.

“RRL” has the meaning specified in the recital of parties to this Agreement.

“RUM” means Renaissance Underwriting Managers Ltd., a Bermuda company.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SAP” means, as to each Insurance Company, the statutory accounting practices
prescribed or permitted by the Insurance Code of such Insurance Company’s
domicile for the preparation of Annual Statements and other financial reports by
insurance corporations of the same type as such Insurance Company.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Security Documents” means, collectively, (i) the Pledge Agreements and all
other security agreements, pledge agreements, charges and mortgages at any time
creating or

 

19



--------------------------------------------------------------------------------

evidencing the Liens securing the Obligations, and (ii) the Control Agreements
and all other control agreements and similar agreements pursuant to which a Lien
on a Custodial Account (and on the contents thereof) or other Collateral
securing the Obligations is perfected in favor of the Collateral Agent.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including without limitation contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Spot Rate” means, with respect to any Alternative Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Alternative
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 A.M., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, that neither
DaVinciRe Holdings Ltd. (so long as its only material asset is the shares of
DaVinci) nor DaVinci shall be deemed to be a Subsidiary of RenRe.

“Suspension Event” means, with respect to an Account Party, any of the following
events: (a) the Collateral Value of such Account Party’s Collateral shall be
less than 95% of the Letter of Credit Outstandings of such Account Party at any
time, (b) the Collateral Value of such Account Party’s Collateral shall be less
than 100%, but greater than or equal to 95% of the Letter of Credit Outstandings
of such Account Party for more than 3 consecutive Business Days, (c) the Net
Worth of such Account Party shall be less than the “Suspension Event Net Worth
Threshold” for such Account Party as set forth in Schedule III or (d) with
respect to DaVinci only, any of the events set forth in Section 7.1(d) shall
have occurred and be continuing.

 

20



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by, a long form confirmation or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement, including any such obligations or liabilities thereunder and (c) all
other agreements or arrangements designed to protect such Person against
catastrophic events, fluctuations in interest rates or currency exchange rates;
provided that for purposes of clause (e) of the definition of the term “Debt”,
the term “Swap Contract” shall not include any Retrocession Agreement or
Catastrophe Bond or Industry Loss Warranty.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Tangible Net Worth” means at any date with respect to a Person, the Net Worth
of such Person determined as of such date in accordance with GAAP, minus, to the
extent included as assets in the determination of Net Worth, any goodwill,
patents, trademarks, copyrights, franchises, licenses, capitalized interest,
debt discount and expense, amounts due from officers and directors, shareholders
and Affiliates of such Person and any other items which would be treated as
intangibles under GAAP.

“Taxes” has the meaning specified in Section 2.8(a).

“Termination Date” means the first date on which all of the following shall have
occurred: (i) the termination of all L/C Commitments and L/C Participation
Interests, (ii) the termination or expiration of all Letters of Credit and
(iii) the payment in full of all principal and interest with respect to Letter
of Credit Advances together with all other amounts then due and owing under the
Credit Documents.

 

21



--------------------------------------------------------------------------------

“Total Commitment” means at any time the lesser of (a) $450,000,000 (or such
lesser amount as reduced pursuant to Section 2.4 or greater amount as increased
pursuant to Section 2.18) and (b) the aggregate amount of the L/C Commitments
then in effect.

“Uniform Commercial Code” has the meaning specified in the Pledge Agreements or
the Control Agreements, as applicable.

“Unused L/C Commitment” means, with respect to any Lender at any time, (a) such
Lender’s L/C Commitment at such time minus (b) such Lender’s Pro Rata Share of
(i) the aggregate Available Amount of all Letters of Credit hereunder (including
without limitation all Existing Letters of Credit) and (ii) the aggregate
principal amount of all Letter of Credit Advances outstanding at such time
(whether held by the Issuing Bank or the Lenders).

“U.S. Government Securities” means securities issued or unconditionally
guaranteed by the United States of America or any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

Section 1.2 Computation of Time Periods; Other Definitional Provisions.

(a) In this Agreement and the other Credit Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or

 

22



--------------------------------------------------------------------------------

regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Credit Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require; provided, however, that for purposes of calculating the financial
covenants, the financial statements required under Section 5.1(a) shall be
adjusted so that DaVinciRe Holdings Ltd. and DaVinci Reinsurance Ltd. shall be
accounted for under the equity method rather than consolidated as Subsidiaries.
When used in this Agreement, the term “financial statements” shall include the
notes and schedules thereto. In addition, when used herein, the terms “best
knowledge of” or “to the best knowledge of” any Person shall mean matters within
the actual knowledge of such Person (or an Executive Officer or general partner
of such Person) or which should have been known by such Person after reasonable
inquiry.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the Issuing Bank, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Letters of Credit denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements required to be delivered hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Credit Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Bank, as applicable.

Section 1.5 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Letter of Credit application related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

23



--------------------------------------------------------------------------------

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Charlotte, North Carolina time (daylight or
standard, as applicable).

ARTICLE II

AMOUNTS AND TERMS OF THE LETTERS OF CREDIT

Section 2.1 The Letters of Credit. Subject to and upon the terms and conditions
herein set forth, so long as no Suspension Event, Default or Event of Default
has occurred and is continuing with respect to the Applicable Account Party, the
Issuing Bank will, at any time and from time to time on and after the
Restatement Effective Date and prior to the seventh day prior to the Expiration
Date, and upon request on behalf of the Applicable Account Party in accordance
with the provisions of Section 2.2(a), issue for the account of such Account
Party one or more irrevocable standby letters of credit in a form customarily
used or otherwise approved by the Issuing Bank (together with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, collectively, the “Letters of Credit”, it being understood
that all Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and a “Letter of Credit” hereunder, and from and after the Restatement
Effective Date shall be subject to and governed by the terms and conditions
hereof). Notwithstanding the foregoing:

(a) The Issuing Bank shall not issue, and no Credit Party will request the
issuance of, any Letter of Credit hereunder if at the time of issuance of such
Letter of Credit and after giving effect thereto, either (i) the aggregate
Letter of Credit Exposure would exceed the lesser of (x) the Total Commitment
and (y) the aggregate Collateral Value, (ii) the total Letter of Credit Exposure
with respect to the Applicable Account Party would exceed the Collateral Value
of the Collateral of such Account Party, (iii) any Lender’s Pro Rata Share of
the Available Amount of such Letter of Credit would exceed such Lender’s Unused
L/C Commitment, (iv) the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance; provided, however,
that a Letter of Credit may, if requested on behalf of the Applicable Account
Party, provide by its terms, and on terms acceptable to the Issuing Bank, for
renewal for successive periods of one year or less unless and until the Issuing
Bank shall have delivered a notice of nonrenewal to the beneficiary of such
Letter of Credit, (v) such Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency, or (vi) the expiry date of such
Letter of Credit would occur after the Letter of Credit Expiration Date.

(b) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if, at the time of such proposed issuance, (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirements of Law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
the Issuing Bank is not otherwise compensated) not in effect on the Restatement
Effective Date, or any unreimbursed loss, cost or expense that was not
applicable, in effect or known to the Issuing Bank as of the Restatement
Effective Date and that

 

24



--------------------------------------------------------------------------------

the Issuing Bank in good faith deems material to it, (ii) the Issuing Bank shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 3.1 (if applicable) or Section 3.2 are not then satisfied
(or have not been waived in writing as required herein) or (iii) such Letter of
Credit shall be payable upon presentation of other than sight drafts or
certificates.

(c) The Issuing Bank shall have no obligation to issue any letter of credit
which is unsatisfactory in form, substance or beneficiary to the Issuing Bank in
the exercise of its reasonable judgment consistent with its customary practice.

Section 2.2 Issuance, Renewals, Drawings, Participations and Reimbursement.

(a) Request for Issuance. RenRe, on behalf of an Applicable Account Party, may
from time to time request, upon at least three (3) Business Days’ notice (given
not later than 11:00 A.M. on the last day permitted therefor), the Issuing Bank
to issue or renew (other than any automatic renewal thereof) a Letter of Credit
by:

(i) delivering to the Issuing Bank, with a copy to the Administrative Agent,
either (x) a written request to such effect or (y) a request made in electronic
form through the Issuing Bank’s remote access system and in accordance with the
terms and conditions (including any written agreements between the Issuing Bank
and RenRe or the Applicable Account Party) applicable thereto, in each case
specifying the date on which such Letter of Credit is to be issued or renewed
(which shall be a Business Day), the expiration date thereof, the Available
Amount thereof, the name and address of the beneficiary thereof and the
requested form thereof, and in each case with a copy of such request (or, in the
case of clause (y) above, a written or electronic summary thereof) to the
Administrative Agent; and

(ii) in the case of the issuance of a Letter of Credit, delivering to the
Issuing Bank a completed agreement and application with respect to such Letter
of Credit as the Issuing Bank may specify for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”), together with such
other certificates, documents and other papers or information as are specified
in such Letter of Credit Agreement or as may be required pursuant to the Issuing
Bank’s customary practices for the issuance of letters of credit (including
requirements relating to requests made through the Issuing Bank’s remote access
system).

The Administrative Agent shall, promptly upon receiving a copy of the notice
referred to in clause (i) above, notify the Lenders of such proposed Letter of
Credit or such proposed renewal of a Letter of Credit, and shall determine, as
of 11:00 A.M. on the Business Day immediately preceding the proposed date of
issuance, whether such proposed Letter of Credit complies with the conditions
set forth in Section 2.1 hereof. If such conditions set forth in Section 2.1 are
not satisfied or if the Required Lenders have given notice to the Administrative
Agent to cease issuing or renewing Letters of Credit as contemplated by this
Agreement, the Administrative Agent shall immediately notify the Issuing Bank
(in writing or by telephone immediately confirmed in writing) that the Issuing
Bank is not authorized to issue or renew, as the case may be, such Letter of
Credit. If the Issuing Bank issues or renews a Letter of Credit, it

 

25



--------------------------------------------------------------------------------

shall deliver the original of such Letter of Credit to the beneficiary thereof
or as RenRe, on behalf of the Applicable Account Party, shall otherwise direct,
and shall promptly notify the Administrative Agent thereof and furnish a copy
thereof to the Administrative Agent. The Issuing Bank may issue Letters of
Credit through any of its branches or Affiliates (whether domestic or foreign)
that issue letters of credit, and RenRe and each Account Party authorizes and
directs the Issuing Bank to select the branch or Affiliate that will issue or
process any Letter of Credit.

(b) Request for Extension or Increase. RenRe, on behalf of an Account Party, may
from time to time request the Issuing Bank to extend the expiration date of an
outstanding Letter of Credit issued for the Account Party’s account or increase
(or, with the consent of the beneficiary, decrease) the Available Amount of such
Letter of Credit. Such extension or increase shall for all purposes hereunder
(including for purposes of Section 2.1 and Section 2.2(a)) be treated as though
such Account Party had requested issuance of a new or replacement Letter of
Credit (except only that the Issuing Bank may, if it elects, issue a notice of
extension or increase in lieu of issuing a new Letter of Credit in substitution
for the outstanding Letter of Credit).

(c) Limitations on Issuance, Extension, Renewal and Amendment. As between the
Issuing Bank, on the one hand, and the Agents and the Lenders, on the other
hand, the Issuing Bank shall be justified and fully protected in issuing or
renewing a Letter of Credit unless it shall have received notice from the
Administrative Agent as provided in Section 2.2(a) hereof that it is not
authorized to do so, notwithstanding any subsequent notices to the Issuing Bank,
any knowledge of a Suspension Event or a Default or Event of Default, any
knowledge of failure of any condition specified in Article III to be satisfied,
any other knowledge of the Issuing Bank, or any other event, condition or
circumstance whatsoever. The Issuing Bank may amend, modify or supplement
Letters of Credit or Letter of Credit Agreements without the consent of, and
without liability to, any Agent or any Lender, provided that any such amendment,
modification or supplement that extends the expiration date of, or increases the
Available Amount of or the amount available to be drawn on, an outstanding
Letter of Credit (other than an Evergreen Letter of Credit) shall be subject to
Section 2.1 and Article III. With respect to each Letter of Credit that provides
by its terms for automatic renewal (an “Evergreen Letter of Credit”), the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Issuing Bank shall not permit any such extension if (A) the Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof, or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days prior to the
date specified in such Letter of Credit for delivery of a notice of
non-extension (1) from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or RenRe that one or more of the applicable conditions specified in
Article III is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

(d) Letter of Credit Participation Interests. Concurrently with the issuance of
each Letter of Credit and without any further action by any party to this
Agreement, the Issuing Bank automatically shall be deemed, irrevocably and
unconditionally, to have sold, assigned,

 

26



--------------------------------------------------------------------------------

transferred and conveyed to each Lender, and each Lender automatically shall be
deemed, irrevocably and unconditionally, severally to have purchased, acquired,
accepted and assumed from the Issuing Bank, without recourse to, or
representation or warranty by, the Issuing Bank, an undivided interest, in a
proportion equal to such Lender’s Pro Rata Share, in all of the Issuing Bank’s
rights and obligations in, to or under such Letter of Credit, the related Letter
of Credit Agreement, each drawing made thereunder, all obligations of the
Applicable Account Party under the Credit Documents with respect to such Letter
of Credit, and all Collateral, guarantees and other rights from time to time
directly or indirectly securing the foregoing (such interest of each Lender
being referred to herein as an “L/C Participation Interest”); provided, however,
that the fees and charges relating to Letters of Credit described in
Section 2.5(c)(ii) shall be payable directly to the Issuing Bank as provided
therein, and the Lenders shall have no right to receive any portion thereof.
Each Lender irrevocably and unconditionally accepts and agrees to the terms set
forth in the immediately preceding sentence. Upon any change in the Commitments
of any of the Lenders pursuant to Section 9.5 or otherwise, with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic adjustment to the participations pursuant to this Section to reflect
the new L/C Commitment Percentages of the Lenders. On the date that any New
Lender becomes a party to this Agreement or an existing Lender increases its L/C
Commitment, in each case in accordance with Section 2.18, L/C Participation
Interests in all outstanding Letters of Credit held by each of the Lenders
(including any New Lender) shall automatically be reallocated to reflect the
Lenders’ L/C Commitment Percentages at such time. Notwithstanding any other
provision hereof, each Lender hereby agrees that its obligation to participate
in each Letter of Credit, its obligation to make the payments specified in
Section 2.2(e), and the right of the Issuing Bank to receive such payments in
the manner specified therein, are each absolute, irrevocable and unconditional
and shall not be affected by any event, condition or circumstance whatever as
more particularly set forth in Section 2.3(a)(ii). The failure of any Lender to
make any such payment shall not relieve any other Lender of its funding
obligation hereunder on the date due, but no Lender shall be responsible for the
failure of any other Lender to meet its funding obligations hereunder. On the
Restatement Effective Date (i) each outstanding Letter of Credit will continue
in full force and effect as a Letter of Credit issued under this Agreement and
(ii) the L/C Participation Interests shall automatically be reallocated to
reflect the Lenders’ L/C Commitment Percentages at such time.

(e) Payment by Lenders on Account of Unreimbursed Draws. If the Issuing Bank
makes a payment under any Letter of Credit and is not reimbursed in full on the
date of such payment in accordance with Section 2.3(a), the Issuing Bank may
notify the Administrative Agent thereof (which notice may be by telephone), and
the Administrative Agent shall forthwith notify each Lender (which notice may be
by telephone promptly confirmed in writing) thereof. No later than the
Administrative Agent’s close of business on the date such notice is given (if
notice is given by 2:00 P.M.) or 10:00 A.M. the following day (if notice is
given after 2:00 P.M. or in the case of any Lender whose Lending Office is
located outside of the United States), each Lender will pay to the
Administrative Agent in Dollars, for the account of the Issuing Bank, in
immediately available funds, a Dollar Equivalent amount equal to such Lender’s
Pro Rata Share of the unreimbursed portion of such payment by the Issuing Bank.
Amounts received by the Administrative Agent for the account of the Issuing Bank
shall be forthwith transferred, in immediately available funds, to the Issuing
Bank. If and to the extent that any Lender fails to make such payment to the
Administrative Agent for the account of the Issuing Bank on such

 

27



--------------------------------------------------------------------------------

date, such Lender shall pay such amount on demand, together with interest, for
the Issuing Bank’s own account, for each day from and including the date such
payment is due from such Lender to the Issuing Bank to but not including the
date of repayment to the Issuing Bank (before and after judgment) at a rate per
annum for each day (i) from and including the date of payment by the Issuing
Bank to and including the date such payment is due from such Lender equal to the
Federal Funds Rate and (ii) thereafter equal to the rate of interest payable by
the Applicable Account Party under Section 2.3(a)(i). For the avoidance of
doubt, it is understood and agreed by the Lenders that Letters of Credit issued
prior to the Expiration Date may, by their terms, remain outstanding after the
Expiration Date and that the obligations of the Lenders to make payments under
this Section 2.2(e) shall continue from and after the Expiration Date until the
expiration or termination of all Letters of Credit, subject to and in accordance
with the terms hereof.

(f) Letter of Credit Advances. The term “Letter of Credit Advance” is used in
this Agreement in accordance with the meanings set forth in this Section 2.2(f).
The making of any payment by the Issuing Bank under a Letter of Credit is
sometimes referred to herein as the making of a Letter of Credit Advance by the
Issuing Bank in the amount of such payment. The making of any payment by a
Lender for the account of the Issuing Bank under Section 2.2(e) on account of an
unreimbursed drawing on a Letter of Credit is also sometimes referred to herein
as the making of a Letter of Credit Advance to the Applicable Account Party by
such Lender. The making of such a Letter of Credit Advance by a Lender with
respect to an unreimbursed drawing on a Letter of Credit shall reduce, by a like
amount, the outstanding Letter of Credit Advance of the Issuing Bank with
respect to such unreimbursed drawing. No such making of a Letter of Credit
Advance shall relieve or otherwise impair the obligation of the applicable
Account Party to reimburse the Issuing Bank for the amount of any payment made
by the Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(g) Letter of Credit Reports. The Issuing Bank will furnish to the
Administrative Agent prompt written notice of each issuance or renewal of a
Letter of Credit (including the Available Amount and expiration date thereof),
amendment to a Letter of Credit, cancellation of a Letter of Credit and payment
on a Letter of Credit. The Administrative Agent will furnish to each Lender
prior to the tenth (10th) Business Day of each calendar quarter an electronic
report setting forth each Lender’s share of the average daily aggregate
Available Amount of Letters of Credit outstanding during such calendar quarter
and its corresponding letter of credit fee.

Section 2.3 Repayment of Letter of Credit Advances.

(a) Account Parties’ Reimbursement Obligation.

(i) Each Account Party hereby severally agrees to reimburse the Issuing Bank in
immediately available funds (by paying to the Administrative Agent for the
account of the Issuing Bank in accordance with Section 2.7 an amount in Dollars
equal to the Dollar Equivalent of each payment made by the Issuing Bank under
any Letter of Credit issued for such Account Party’s account (each such amount
so paid until reimbursed, together with interest thereon payable as provided
hereinbelow, a “Reimbursement Obligation”) no later than the third succeeding
Business Day (the “Due Date”) after the date such payment under such Letter of
Credit is made by the Issuing Bank (the “Draw Date”),

 

28



--------------------------------------------------------------------------------

together with interest as provided below on the amount so paid by the Issuing
Bank (to the extent not reimbursed prior to 1:00 P.M. on the Draw Date) for the
period from the Draw Date to the date the Reimbursement Obligation created
thereby is satisfied in full (the “Payment Date”). If the Payment Date is on or
prior to the Due Date, such interest shall be payable at the Base Rate as in
effect from time to time during the period from the Draw Date to the Payment
Date. If the Payment Date is after the Due Date, such interest shall be payable
(x) at the Base Rate as in effect from time to time during the period from and
including the Draw Date to and not including the Due Date, and (y) at the Base
Rate as in effect from time to time plus 2% from and including the Due Date to
and not including the Payment Date. All such interest shall also be payable on
demand. The Issuing Bank will provide the Administrative Agent, RenRe and the
Applicable Account Party with prompt notice of any payment or disbursement made
under any Letter of Credit, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect the
Applicable Account Party’s obligations under this Section or any other provision
of this Agreement. The Administrative Agent will promptly pay to the Issuing
Bank and the Lenders which have funded their Letter of Credit Advance remaining
unpaid by such Account Party their Pro Rata Shares of any such amounts received
by it under this Section. Such reimbursement obligation shall be payable without
further notice, protest or demand, all of which are hereby waived, and an action
therefor shall immediately accrue. Each Account Party acknowledges and agrees
that it has in its Control Agreement unconditionally and irrevocably authorized
the Collateral Agent to instruct the Custodian to apply Collateral of such
Account Party to the payment of any Reimbursement Obligation not paid in full on
the Draw Date as directed by the Collateral Agent; provided that, with respect
to any Reimbursement Obligation of less than $25,000,000, the Collateral Agent
shall not give the instruction for such a redemption if RenRe shall have given
notice to the Administrative Agent on or before the Business Day first
succeeding the Draw Date that the Reimbursement Obligation will be paid in cash
on or before the Due Date and thereafter such payment is made.

(ii) The obligation of each Account Party to reimburse the Issuing Bank for each
drawing under any Letter of Credit issued for the account of such Account Party
and to repay each Letter of Credit Advance with respect thereto, and the
obligation of each Lender under Section 2.2(e) with respect thereto, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, the applicable Letter of Credit
Agreement and any other applicable agreement or instrument under all
circumstances, including the following:

(A) any lack of validity or enforceability of any Credit Document, any Letter of
Credit or any other agreement or instrument relating thereto (all of the
foregoing being, collectively, the “L/C Related Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Account Party or any other Person in
respect of any L/C Related Document or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;

 

29



--------------------------------------------------------------------------------

(C) the existence of any claim, counterclaim, set-off, defense or other right
that any Account Party or any other Person may have at any time against any
beneficiary or any transferee of a Letter of Credit (or any Persons for which
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with the transactions contemplated by
the L/C Related Documents or any unrelated transaction (including any underlying
transaction between any Credit Party and the beneficiary named in any such
Letter of Credit);

(D) any draft, demand, certificate or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect, any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit or any defense based upon the failure of any drawing under a
Letter of Credit to conform to the terms of the Letter of Credit (provided that
any draft, certificate or other document presented pursuant to such Letter of
Credit appears on its face to comply with the terms thereof), any
non-application or misapplication by the beneficiary or any transferee of the
proceeds of such drawing or any other act or omission of such beneficiary or
transferee in connection with such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Security Documents, for
all or any of the obligations of any Account Party or any other Person in
respect of the L/C Related Documents;

(G) the occurrence of any Suspension Event, Default or Event of Default;

(H) any adverse change in the relevant exchange rates or in the relevant
currency markets generally; or

(I) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including without limitation any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Account Party or a guarantor.

(b) Rescission. If any amount received by the Issuing Bank on account of any
Letter of Credit Advance, Reimbursement Obligation or other Obligation shall be
avoided, rescinded or otherwise returned or paid over by the Issuing Bank for
any reason at any time, whether before or after the termination of this
Agreement (or the Issuing Bank believes in good faith that such avoidance,
rescission, return or payment is required, whether or not such matter has been

 

30



--------------------------------------------------------------------------------

adjudicated), each Lender will (except to the extent a corresponding amount
received by such Lender on account of its Letter of Credit Advance relating to
the same payment on a Letter of Credit has been avoided, rescinded or otherwise
returned or paid over by such Lender), promptly upon notice from the
Administrative Agent or the Issuing Bank, pay over to the Administrative Agent
for the account of the Issuing Bank its Pro Rata Share of such amount, together
with its Pro Rata Share of any interest or penalties payable with respect
thereto.

Section 2.4 Termination or Reduction of the L/C Commitments. RenRe may, upon at
least three (3) Business Days’ notice to the Administrative Agent, terminate in
whole or reduce in part the unused portion of the L/C Commitments; provided,
however, that each partial reduction (i) shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) shall
be made ratably among the Lenders in accordance with their L/C Commitment
Percentages and (iii) shall automatically reduce the Total Commitment, as
contemplated by the definition of such term.

Section 2.5 Fees.

(a) Commitment Fee. The Credit Parties jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, from the
Restatement Effective Date until the Expiration Date, payable in arrears
quarterly on the last Business Day of each March, June, September and December
commencing June 30, 2012 and on the Expiration Date, at a rate equal to
0.125% per annum on the average daily Unused L/C Commitment of such Lender
during such quarter (or shorter period); provided, however, that no commitment
fee shall be payable on the L/C Commitment of a Lender to the extent and for so
long as such Lender is a Defaulting Lender.

(b) Administrative Agent’s and Collateral Agent’s Fees. The Credit Parties
jointly and severally agree to pay to the Administrative Agent and the
Collateral Agent for their own accounts such fees as are set forth in the Wells
Fargo Fee Letter, and as may from time to time be agreed between RenRe and the
Administrative Agent and Collateral Agent, respectively.

(c) Letter of Credit Fees, etc.

(i) Each Account Party severally agrees to pay to the Administrative Agent, for
the account of each Lender, with respect to each Letter of Credit for the
account of such Account Party outstanding from time to time from the Restatement
Effective Date until the termination or expiration of such Letter of Credit, a
letter of credit fee payable in arrears quarterly on the last Business Day of
each March, June, September and December commencing June 30, 2012, and on the
termination or expiration of such Letter of Credit, on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount of such Letter of Credit
during such quarter (or shorter period) at a rate equal to 0.40% per annum,
provided, however, that except as otherwise provided in Section 2.14(a)(v), no
letter of credit fee shall be payable on account of a Lender to the extent that
and for so long as such Lender is a Defaulting Lender.

(ii) Each Account Party severally agrees to pay to the Issuing Bank, for its own
account, the Issuing Bank’s fronting fee (as provided in the Wells Fargo Fee
Letter),

 

31



--------------------------------------------------------------------------------

customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, relating to Letters of Credit for the account of
such Account Party as are from time to time in effect.

Section 2.6 Increased Costs, etc.

(a) If, due to any Change in Law, there shall be any increase in the cost to any
Lender of agreeing to issue or of issuing or maintaining or participating in
Letters of Credit or the making of Letter of Credit Advances (excluding, for
purposes of this Section 2.6, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.8 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Lending Office or any political subdivision
thereof), then the Account Parties jointly and severally agree to pay, from time
to time, within five (5) days after demand by such Lender (with a copy of such
demand to the Administrative Agent), which demand shall include a statement of
the basis for such demand and a calculation in reasonable detail of the amount
demanded, to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to RenRe by such
Lender, shall be conclusive and binding for all purposes, absent manifest error;
provided, that such Lender shall only be so reimbursed or compensated to the
extent that such Lender is then generally seeking reimbursement or compensation
in respect of credit transactions similar to the transactions contemplated
hereby from borrowers similarly situated to RenRe to the extent such Change in
Law is applicable thereto.

(b) If any Lender or any Issuing Bank determines that any Change in Law
affecting such Lender or such Issuing Bank or any Lending Office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the L/C Commitments of such Lender or the participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Account
Parties jointly and severally will pay to such Lender or such Issuing Bank, as
the case may be, within ten (10) days after demand by such Lender or such
Issuing Bank (with a copy of such demand to the Administrative Agent), which
demand shall include a statement of the basis for such demand and a calculation
in reasonable detail of the amount demanded, such additional amount or amounts
as will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered. A certificate as
to such amounts submitted to RenRe by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

(c) Each Lender shall promptly notify RenRe and the Administrative Agent of any
event of which it has actual knowledge which will result in, and will use
reasonable commercial

 

32



--------------------------------------------------------------------------------

efforts available to it (and not, in such Lender’s good faith judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid any obligation by
the Account Parties to pay any amount pursuant to Section 2.6(a) or (b) above or
pursuant to Section 2.8(a) (and, if any Lender has given notice of any such
event and thereafter such event ceases to exist, such Lender shall promptly so
notify RenRe and the Administrative Agent). Without limiting the foregoing, each
Lender will use reasonable efforts to designate a different Lending Office if
such designation will avoid (or reduce the cost to the Account Parties of) any
event described in the preceding sentence and such designation will not, in such
Lender’s good faith judgment, subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

(d) Notwithstanding the provisions of Section 2.6(a) or (b) or Section 2.8 (and
without limiting Section 2.6(c) above), no Lender shall be entitled to
compensation from the Account Parties for any amount arising prior to the date
which is 90 days before the date on which such Lender notifies RenRe of such
event or circumstance (except that if such event or circumstance is retroactive,
then the 90-day period referred to above shall be extended to include the period
of retroactive effect thereof). As used in this Section 2.6 the term “Lender”
includes the Issuing Bank in its capacity as such.

Section 2.7 Payments and Computations.

(a) The Account Parties (and RenRe, as applicable) shall make each payment
hereunder irrespective of any right of counterclaim, defense, recoupment or
set-off, not later than 11:00 A.M. on the day when due, in Dollars, to the
Administrative Agent in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. Subject to Section 2.11, the Administrative Agent
will promptly thereafter cause like funds to be distributed (i) if such payment
by such Account Party is in respect of principal, interest, commitment fees or
any other amount then payable hereunder to more than one Lender, to such Lenders
for the account of their respective Lending Offices ratably in accordance with
the amounts of such respective amount then payable to such Lenders and (ii) if
such payment by such Account Party is in respect of any amount then payable
hereunder to one Lender, to such Lender for the account of its Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
its acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.5(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves. Without limiting any other
obligations of each Account Party hereunder, each Account Party hereby agrees to
indemnify each applicable Issuing Bank in respect of each Letter of Credit
denominated in an Alternative Currency for any and all costs, expenses and
losses incurred by such Issuing Bank as a result of receiving payment or
reimbursement thereunder from any Person in the event that any payment is
accepted in a currency other than Dollars. Any such amount payable to any
Issuing Bank shall be payable within 10 Business Days after demand and
submission by such Issuing Bank of satisfactory evidence reflecting the
calculation of such amount, which shall be conclusive absent manifest error.

 

33



--------------------------------------------------------------------------------

(b) All computations of interest on Letter of Credit Advances (and any other
amount payable by reference to the Base Rate) when the Base Rate is determined
by reference to Wells Fargo’s prime rate shall be made by the Administrative
Agent on the basis of a year of 365 or, if applicable, 366 days; all other
computations of interest and fees shall be made by the Administrative Agent on
the basis of a year of 360 days. All such computations shall be made for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be.

Section 2.8 Taxes.

(a) Any and all payments by any Credit Party hereunder or under any other Credit
Document shall be made, in accordance with Section 2.7, free and clear of and
without reduction or withholding for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings (including backup
withholding), and all liabilities with respect thereto, excluding, in the case
of each Lender and each Agent, (1) taxes that are imposed on its overall net
income by the United States and taxes that are imposed on its overall net income
(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized or any political subdivision thereof and (2) any U.S. federal
withholding taxes imposed under FATCA, and, in the case of each Lender, taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender’s Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder, including any interest, additions to tax or penalties applicable
thereto, being herein referred to as “Taxes”). If any Credit Party or any Agent
shall be required by law to withhold or deduct any Taxes from or in respect of
any sum payable hereunder or to any Lender or any Agent, (i) the sum payable by
such Credit Party shall be increased as may be necessary so that after such
Credit Party and the Administrative Agent have made all required withholdings or
deductions (including deductions applicable to additional sums payable under
this Section 2.8), such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made, (ii) such Credit Party or Agent (as the case may be) shall
make all such withholdings or deductions and (iii) such Credit Party or Agent
(as the case may be) shall pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, each Credit Party shall timely pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or from the execution, delivery or registration
of, performance under, or otherwise with respect to, this Agreement or any other
Credit Document (herein referred to as “Other Taxes”) to the relevant
Governmental Authority in accordance with applicable law.

 

34



--------------------------------------------------------------------------------

(c) Each Credit Party shall indemnify each Lender and each Agent for, and hold
them harmless against, the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.8, imposed on or paid by such Lender or such Agent (as the
case may be) and any liability (including penalties, additions to tax, interest
and expenses) arising therefrom or with respect thereto, except to the extent
that such Taxes or Other Taxes are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent or such Lender. This
indemnification payment shall be made within 10 days from the date such Lender
or such Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Credit Party
shall furnish to the Administrative Agent, at its address referred to in
Section 9.2, the original or a certified copy of a receipt evidencing such
payment.

(e) If any Lender is incorporated or organized under the laws of a jurisdiction
other than the United States of America or any state thereof (a “Non-U.S.
Lender”) and is entitled to an exemption from or a reduction of United States
withholding tax pursuant to the Internal Revenue Code, such Non-U.S. Lender will
deliver to each of the Administrative Agent and RenRe, on or prior to the
Restatement Effective Date (or, in the case of a Non-U.S. Lender that becomes a
party to this Agreement after the Restatement Effective Date, on the effective
date thereof), at the time or times prescribed by applicable law or reasonably
requested by RenRe or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit payments made
to such Non-U.S. Lender to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by RenRe or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by RenRe or the Administrative Agent as
will enable RenRe or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Non-U.S. Lender further agrees to deliver to each of the
Administrative Agent and RenRe an additional copy of each such relevant form on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event (including a change in its Lending Office) requiring a
change in the most recent forms so delivered by it, in each case certifying that
such Non-U.S. Lender is entitled to an exemption from or a reduction of
withholding or deduction for or on account of United States federal income taxes
in connection with payments under this Agreement, unless an event (including
without limitation any Change in Law) has occurred prior to the date on which
any such delivery would otherwise be required, which event renders all such
forms inapplicable or the exemption to which such forms relate unavailable and
such Non-U.S. Lender notifies the Administrative Agent and RenRe that it is not
entitled to receive payments without reduction or withholding of United States
federal income taxes. Each such Non-U.S. Lender will promptly notify the
Administrative Agent and RenRe of any changes in circumstances that would modify
or render invalid any claimed exemption or reduction.

(f) The Credit Parties shall not be required to indemnify any Non-U.S. Lender,
or to pay any additional amounts to any Non-U.S. Lender, in respect of United
States federal withholding tax to the extent that (i) the obligation to withhold
amounts with respect to United States federal withholding tax existed on the
date such Non-U.S. Lender became a party to this

 

35



--------------------------------------------------------------------------------

Agreement; provided, however, that this clause (i) shall not apply to the extent
that (y) the indemnity payments or additional amounts any Lender would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender would have been entitled to receive in
the absence of such assignment, participation or transfer, or (z) such
assignment, participation or transfer was requested by RenRe, (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Lender to comply with the provisions of Section 2.8(e)
or (iii) any of the representations or certifications made by a Non-U.S. Lender
pursuant to Section 2.8(e) are incorrect at the time a payment hereunder is
made, other than by reason of any Change in Law having effect after the date
such representations or certifications were made.

(g) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Credit Parties and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Credit Parties or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Credit Parties or the Administrative
Agent as may be necessary for the Credit Parties and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) The Administrative Agent, the Issuing Bank or any Lender shall comply with
any reasonable request made by any Credit Party in respect of a claim of a
refund in respect of Taxes as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section 2.8 if (i) such Credit Party has agreed in writing to
pay all of the Administrative Agent’s, the Issuing Bank’s or such Lender’s
reasonable out-of-pocket costs and expenses relating to such claim, (ii) the
Administrative Agent, the Issuing Bank or such Lender determines, in its good
faith judgment, that it would not be unduly disadvantaged, burdened or
prejudiced as a result of such claim and (iii) such Credit Party furnishes, upon
request of the Administrative Agent, the Issuing Bank or such Lender, an opinion
of tax counsel (such counsel to be reasonably acceptable to such Lender, the
Issuing Bank or the Administrative Agent) that such Credit Party is likely to
receive a refund or credit. Nothing in this Section 2.8 shall obligate the
Administrative Agent, the Issuing Bank or any Lender to disclose any information
regarding its tax affairs or computations to any Credit Party.

Section 2.9 Sharing of Payments, etc. If any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.5(a) or any payment made by a Credit Party pursuant to and in
accordance with the express terms of this Agreement, (including the application
of funds arising from the existence of a Defaulting Lender)) (a) on account of
Obligations owing to such Lender hereunder at such time in excess of its Pro
Rata Share thereof, such Lender shall forthwith purchase (for cash at face
value) from the other

 

36



--------------------------------------------------------------------------------

Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (A) the purchase price paid to such Lender to
(B) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (x) the amount of such other Lender’s required repayment to (y) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Credit Party agrees that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.9 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of such Credit Party in the amount of such interest or participating
interest, as the case may be.

Section 2.10 Use of Letters of Credit. The Letters of Credit shall be used to
support the Account Parties’ insurance and reinsurance liabilities.

Section 2.11 Payments to Defaulting Lenders.

(a) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or any of
the other Lenders and (iii) any Credit Party shall make any payment hereunder or
under any other Credit Document to the Administrative Agent for the account of
such Defaulting Lender, then the Administrative Agent may, on its behalf or on
behalf of such other Lenders and to the fullest extent permitted by applicable
law, apply at such time the amount so paid by such Credit Party to or for the
account of such Defaulting Lender to the payment of each such Defaulted Amount
to the extent required to pay such Defaulted Amount. In the event that the
Administrative Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Administrative Agent
shall constitute for all purposes of this Agreement and the other Credit
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Lenders, ratably in accordance with the respective portions of such Defaulted
Amounts payable at such time to the Administrative Agent and such other Lenders
and, if the amount of such payment made by such Credit Party shall at such time
be insufficient to pay all Defaulted Amounts owing at such time to the
Administrative Agent, such other Agents and such other Lenders, in the following
order of priority:

first, to the Agents for any Defaulted Amounts then owing to the Agents in their
capacities as such;

second, to the Issuing Bank for any amount then due and payable to it, in its
capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to the Issuing Bank; and

 

37



--------------------------------------------------------------------------------

third, to any other Lenders for any Defaulted Amounts then owing to such other
Lenders, ratably in accordance with such respective Defaulted Amounts then owing
to such other Lenders.

Any portion of such amount paid by such Credit Party for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.11.

(b) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall not then owe a Defaulted Amount and (iii) any
Credit Party, any Agent or other Lender shall be required to pay or distribute
any amount hereunder or under any other Credit Document to or for the account of
such Defaulting Lender, then such Credit Party or such Agent or such other
Lender shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow and the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (b) shall be
deposited by the Administrative Agent in an account with Wells Fargo in the name
and under the control of the Administrative Agent, but subject to the provisions
of this subsection (b). The terms applicable to such account, including the rate
of interest payable with respect to the credit balance of such account from time
to time, shall be Wells Fargo’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (b). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Letter of Credit Advances required to be
made by such Defaulting Lender and to pay any amount payable by such Defaulting
Lender hereunder and under the other Credit Documents to the Administrative
Agent or any other Lender, as and when such Letter of Credit Advances or amounts
are required to be made or paid and, if the amount so held in escrow shall at
any time be insufficient to make and pay all such Letter of Credit Advances and
amounts required to be made or paid at such time, in the following order of
priority:

first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents in their capacities as such;

second, to the Issuing Bank for any amount then due and payable to it, in its
capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to such Issuing Bank; and

third, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders.

 

38



--------------------------------------------------------------------------------

In the event that any Lender that is a Defaulting Lender shall cease to be a
Defaulting Lender and all amounts owing by such Lender to the Agents and the
other Lenders shall have been paid in full, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender shall be distributed by
the Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Credit Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

Section 2.12 Replacement of Lenders. At any time (i) any Lender has made, or
notified RenRe that an event or circumstance has occurred which may give rise
to, a demand for compensation under Section 2.6(a) or Section 2.6(b) or
Section 2.8 (but only so long as the event or circumstance giving rise to such
demand or notice is continuing), (ii) any Lender has become an Affected Lender
or (iii) a single Lender does not consent to amendment or waiver which, pursuant
to Section 9.1, requires the consent of all Lenders, RenRe may replace such
Lender as a party to this Agreement with one or more other Lenders and/or
Eligible Assignees, and upon notice from RenRe, such Lender shall assign
pursuant to an Assignment and Acceptance, and without recourse or warranty
(other than as to the absence of Liens arising by, through or under such
Lender), its L/C Commitment, its Letter of Credit Advances, its obligations to
fund Letter of Credit payments, its participation in, and its rights and
obligations with respect to, Letters of Credit, and all of its other rights and
obligations hereunder to such other Lenders and/or Eligible Assignees for a
purchase price equal to the sum of the principal amount of the Letter of Credit
Advances so assigned, all accrued and unpaid interest thereon, such Lender’s Pro
Rata Share of all accrued and unpaid fees payable pursuant to Section 2.5 and
all other Obligations owed to such Lender hereunder.

Section 2.13 Certain Provisions Relating to the Issuing Bank and Letters of
Credit.

(a) Letter of Credit Agreements. The representations, warranties and covenants
by the Account Parties under, and the rights and remedies of the Issuing Bank
under, any Letter of Credit Agreement relating to any Letter of Credit are in
addition to, and not in limitation or derogation of, representations, warranties
and covenants by the Credit Parties under, and rights and remedies of the
Issuing Bank and the Lenders under, this Agreement and applicable law. Each
Account Party acknowledges and agrees that all rights of the Issuing Bank under
any Letter of Credit Agreement shall inure to the benefit of each Lender to the
extent of its L/C Participation Interests and Letter of Credit Advances as fully
as if such Lender was a party to such Letter of Credit Agreement. In the event
of any inconsistency between the terms of this Agreement and any Letter of
Credit Agreement, this Agreement shall prevail.

(b) Certain Provisions. The Issuing Bank shall have no duties or
responsibilities to any Agent or any Lender except those expressly set forth in
this Agreement, and no implied duties or responsibilities on the part of the
Issuing Bank shall be read into this Agreement or shall otherwise exist. The
duties and responsibilities of the Issuing Bank to the Lenders and the Agents
under this Agreement and the other Credit Documents shall be mechanical and
administrative in nature, and the Issuing Bank shall not have a fiduciary
relationship in respect of

 

39



--------------------------------------------------------------------------------

any Agent, any Lender or any other Person. None of the Issuing Bank, the
Administrative Agent, any of their Related Parties nor any correspondent,
participant or assignee of any Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted to be taken by it under or in connection with
this Agreement or any Credit Document or Letter of Credit at the request or with
the approval of the Lenders or the Required Lenders, (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct, or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or L/C Related Document. The Issuing
Bank shall not be under any obligation to ascertain, inquire or give any notice
to any Agent or any Lender relating to (i) the performance or observance of any
of the terms or conditions of this Agreement or any other Credit Document on the
part of any Credit Party, (ii) the business, operations, condition (financial or
otherwise) or prospects of the Credit Parties or any other Person, or (iii) the
existence of any Suspension Event, Default or Event of Default. Each Credit
Party assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. None of the Issuing Bank, the Administrative Agent, any of their Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for (y) any of the matters described in clauses
(A) through (G) of Section 2.3(a)(ii); or (z) any other circumstances whatsoever
in making or failing to make payment under any Letter of Credit, except that the
Applicable Account Party shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to such Account Party, to the extent of any direct,
but not consequential or exemplary, damages suffered by such Account Party that
such Account Party proves were caused by (a) the Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(b) the Issuing Bank’s willful failure to make lawful payment under a Letter of
Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Bank may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary. It is
expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from the Issuing Bank’s gross
negligence or willful misconduct, (1) the Issuing Bank’s acceptance of documents
that appear on their face to comply with the terms of such Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, (2) the Issuing Bank’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (3) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Bank. The
Issuing Bank shall not be under any obligation, either initially or on a
continuing basis, to provide any Agent or any Lender with any notices, reports
or information of any nature, whether in its possession presently or hereafter,
except for such

 

40



--------------------------------------------------------------------------------

notices, reports and other information expressly required by this Agreement to
be so furnished. The Issuing Bank shall not be responsible for the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any Credit Document.

(c) Administration. The Issuing Bank may rely upon any notice or other
communication of any nature (written, electronic or oral, including but not
limited to telephone conversations and transmissions through the Issuing Bank’s
remote access system, whether or not such notice or other communication is made
in a manner permitted or required by this Agreement or any other Credit
Document) purportedly made by or on behalf of the proper party or parties, and
the Issuing Bank shall not have any duty to verify the identity or authority of
any Person giving such notice or other communication. The Issuing Bank may
consult with legal counsel (including without limitation in-house counsel for
the Issuing Bank or in-house or other counsel for the Credit Parties),
independent public accountants and any other experts selected by it from time to
time, and the Issuing Bank shall not be liable for any action taken or omitted
to be taken in good faith in accordance with the advice of such counsel,
accountants or experts. Whenever the Issuing Bank shall deem it necessary or
desirable that a matter be proved or established with respect to any Credit
Party, any Agent or any Lender, such matter may be established by a certificate
of such Credit Party, such Agent or such Lender, as the case may be, and the
Issuing Bank may conclusively rely upon such certificate. The Issuing Bank shall
not be deemed to have any knowledge or notice of the occurrence of any
Suspension Event, Default or Event of Default unless the Issuing Bank has
received notice from a Lender, an Agent or a Credit Party referring to this
Agreement, describing such Suspension Event, Default, or Event of Default and
stating that such notice is a “notice of Default” or “notice of Suspension
Event”.

(d) Indemnification of Issuing Bank by Lenders. Each Lender hereby severally
agrees to reimburse and indemnify the Issuing Bank and each of its Related
Parties (to the extent not reimbursed by the Credit Parties and without
limitation of the obligations of the Credit Parties to do so), in accordance
with its Pro Rata Share (determined at the time such indemnity is sought), from
and against any and all amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements of any
kind or nature (including without limitation the reasonable fees and
disbursements of counsel for the Issuing Bank or such other Person in connection
with any investigative, administrative or judicial proceeding commenced or
threatened, whether or not the Issuing Bank or such other Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Issuing Bank, in its capacity as such, or such other
Person, as a result of, or arising out of, or in any way related to or by reason
of, this Agreement, any other Credit Document or any Letter of Credit, any
transaction from time to time contemplated hereby or thereby, or the use or
proposed use of the proceeds of any Letter of Credit (including any refusal by
the Issuing Bank to honor a demand for payment under any Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), provided, that no Lender shall be liable
for any portion of such amounts, losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements to the
extent resulting from the gross negligence or willful misconduct of the Issuing
Bank or such other indemnified Person, as finally determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

41



--------------------------------------------------------------------------------

(e) Issuing Bank in its Individual Capacity. With respect to its commitments and
the obligations owing to it, the Issuing Bank shall have the same rights and
powers under this Agreement and each other Credit Document as any other Lender
and may exercise the same as though it were not the Issuing Bank, and the term
“Lenders” and like terms shall include the Issuing Bank in its individual
capacity as such. The Issuing Bank and its affiliates may, without liability to
account to any Person, make loans to, accept deposits from, acquire debt or
equity interests in, act as trustee under indentures of, act as agent under
other credit facilities for, and engage in any other business with, any Credit
Party and any stockholder, subsidiary or affiliate of any Credit Party, as
though the Issuing Bank were not the Issuing Bank hereunder.

Section 2.14 Affected Lenders.

(a) Upon such time as any Lender shall become an Affected Lender, then:

(i) Immediately all or any part of such Affected Lender’s Fronting Exposure
shall be reallocated among the non-Affected Lenders in accordance with their
respective Pro Rata Share (without giving effect to the L/C Commitment of such
Affected Lender), but only to the extent that with respect to each non-Affected
Lender the Letter of Credit Exposure of such non-Affected Lender (in its
capacity as a Lender) outstanding at such time (after giving effect to any such
reallocation) does not exceed such non-Affected Lender’s L/C Commitment,
provided that each such reallocation shall be given effect only if, at the date
the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then such Affected Lender shall be obligated to provide
(in a manner reasonably satisfactory to the Issuing Bank) cash collateral to the
Collateral Agent (or if such Affected Lender is unable, without regulatory
approval, to provide cash collateral, a letter of credit reasonably satisfactory
to the Issuing Bank) in an amount equal to such Affected Lender’s Fronting
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above). Any funds provided by an Affected Lender for such purpose shall be
maintained in an interest bearing cash deposit account to be established and
maintained by the Collateral Agent, over which the Collateral Agent shall have
sole dominion and control, upon such terms as may be satisfactory to the
Collateral Agent (the “Affected Lender Collateral Account”). The funds so
deposited in any Affected Lender Collateral Account (or any drawing under such a
letter of credit) shall be used only in accordance with the following provisions
of this Section 2.14.

(iii) if the Affected Lender shall fail to provide cash collateral (or one or
more letters of credit) in the full amount, and when and if, required pursuant
to clause (ii) above, each Account Party shall, within five (5) Business Days
following written notice from the Administrative Agent demanding the deposit of
cash collateral pursuant to this Section 2.14(a)(iii), pay to the Collateral
Agent for the benefit of the Lenders, for deposit in a cash deposit account to
be established and maintained by the Collateral Agent as more particularly set
forth in Section 2.17 (each being a “Cash Collateral Account”), an amount in
cash, which to the extent allowed by law shall be free and clear of all rights
and claims of third parties, equal to such Affected Lender’s Fronting Exposure
in respect

 

42



--------------------------------------------------------------------------------

of such Account Party (after giving effect to any partial reallocation pursuant
to clause (i) above and any partial collateralization by the Affected Lender
pursuant to clause (ii) above) for so long as such Affected Lender’s Fronting
Exposure is outstanding; provided that (1) such cash collateral shall be counted
towards the aggregate Collateral Value, (2) if at any time the Collateral Agent
determines that the amount on deposit in the Cash Collateral Accounts shall be
less than such Affected Lender’s Fronting Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above and any partial
collateralization by the Affected Lender pursuant to clause (ii) above), the
Collateral Agent may make demand on each Account Party to pay, and each Account
Party shall, within five (5) Business Days after written notice from the
Collateral Agent making such demand, pay to the Collateral Agent an amount in
cash equal to such Account Party’s share of such deficiency, which funds shall
be deposited in such Account Party’s Cash Collateral Account, (3) amounts held
in the Cash Collateral Account will be paid as necessary from time to time to
the Issuing Bank, on account of amounts owing by such Affected Lender pursuant
to Sections 2.2(e) and 2.13(d), (4) if the Account Parties are required to
provide an amount of cash collateral under this clause (iii), such amount (to
the extent not applied as aforesaid and provided that no Default or Event of
Default shall have occurred and be continuing at such time) shall be returned to
such Account Parties within three (3) Business Days after (A) an Affected Lender
has been determined to no longer be an Affected Lender, (B) such Affected Lender
has been replaced by another Lender pursuant to Section 2.12 or (C) there exists
no Fronting Exposure with respect to such Affected Lender;

(iv) if the Pro Rata Shares of the Available Amount of outstanding Letters of
Credit of the non-Affected Lenders are reallocated pursuant to
Section 2.14(a)(i), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 2.5(c)(i) shall be adjusted in accordance with such
non-Affected Lenders’ Pro Rata Shares thereof; and

(v) if any Affected Lender’s Fronting Exposure is neither collateralized nor
reallocated pursuant to this Section 2.14(a), then without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, the fee payable
under Section 2.5(c)(i) with respect to such Affected Lender’s Fronting Exposure
shall be payable to the Issuing Bank until such Affected Lender’s Fronting
Exposure is collateralized and/or reallocated pursuant to this Section 2.14(a).

(b) If the Fronting Exposure of any Affected Lender is not eliminated as set
forth in Section 2.14(a), then:

(i) the L/C Commitment of such Affected Lender shall be reduced by an amount
equal to the outstanding Fronting Exposure of such Affected Lender;

(ii) each Account Party shall prepay all amounts owed to such Affected Lender
hereunder or in connection herewith; and

(iii) if, upon the reduction of the L/C Commitment of an Affected Lender under
clause (i) above and the payment under clause (ii) above, the Letter of Credit
Exposure would exceed the Total Commitment by an amount in excess of the sum of
the

 

43



--------------------------------------------------------------------------------

cash collateral (or the stated amount of any letter of credit) posted by such
Affected Lender and the cash collateral posted by the Account Parties pursuant
to Section 2.14(a), then the Account Parties will immediately eliminate such
excess by causing the Available Amount of one or more Letters of Credit to be
reduced.

(c) If any Affected Lender shall be required to fund its participation in a
payment under a Letter of Credit pursuant to Section 2.2(e) or make a payment
pursuant to Section 2.13(d), then the Collateral Agent will deliver to the
Issuing Bank, and the Issuing Bank shall apply, the funds deposited in the
applicable Affected Lender Collateral Account (or any drawing under such a
letter of credit) to fund such participation or payment. The deposit of funds in
an Affected Lender Collateral Account (or any drawing under such a letter of
credit) shall not constitute a Letter of Credit Advance (and the Affected Lender
shall not be entitled to interest on such funds except as provided in
Section 2.14(d) unless and until (and then only to the extent that) such funds
(or any drawing under such a letter of credit) are used by the Issuing Bank to
fund the participation of such Affected Lender pursuant to the first sentence of
this Section 2.14(c).

(d) Funds in a Affected Lender Collateral Account shall be invested in such
investments as may be agreed between the Collateral Agent and the applicable
Affected Lender, and the income from such investments shall be distributed to
such Affected Lender from time to time (but not less often than monthly) as
agreed between the Collateral Agent and such Affected Lender. The Collateral
Agent will (i) from time to time, upon request by an Affected Lender, release to
such Affected Lender any amount on deposit in the applicable Affected Lender
Collateral Account in excess of the L/C Participation Interests of such Affected
Lender (or, if applicable, not draw under any such letter of credit in excess of
the L/C Participation Interests of such Affected Lender) and (ii) upon the
earliest to occur of (A) the effective date of any replacement of such Affected
Lender as a party hereto pursuant to an Assignment and Acceptance, (B) the
termination of such Affected Lender’s L/C Commitment pursuant to
Section 2.14(b), or (C) the first Business Day after receipt by the Collateral
Agent of evidence (reasonably satisfactory to the Collateral Agent) that such
Lender is no longer an Affected Lender, release to such Lender all amounts on
deposit in the applicable Affected Lender Collateral Account (or, if applicable,
return such letter of credit to such Lender for cancellation).

(e) At any time there is an Affected Lender and the reallocation described in
Section 2.14(a)(i) cannot be fully effected, the Issuing Bank shall have no
obligation to issue, renew, extend or increase any Letter of Credit unless such
Affected Lender and the Account Parties have deposited sufficient cash
collateral in the Affected Lender Collateral Account and the Cash Collateral
Account, respectively, or, in the case of the Affected Lender, one or more
letters of credit, to cover the Fronting Exposure of such Affected Lender.

(f) In addition to the rights and remedies set forth under Sections 2.14(a) and
(b), if any Lender shall become an Affected Lender, then the Issuing Bank may,
by notice to such Affected Lender, the Administrative Agent and RenRe within 45
days after such occurrence, request that RenRe use reasonable efforts to replace
such Affected Lender as a party to this Agreement pursuant to Section 2.12.

 

44



--------------------------------------------------------------------------------

(g) If RenRe, the Administrative Agent and the Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral) such Lender will, to the extent applicable, take such actions
as the Administrative Agent may determine to be necessary to cause the L/C
Participation Interests to be held on a pro rata basis by the non-Defaulting
Lenders in accordance with their L/C Commitment Percentages, and such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Credit Party while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder in status from a Defaulting Lender to
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.

(h) The rights and remedies against an Affected Lender under this Section 2.14
are in addition to other rights and remedies that any Agent or any Lender may
have against such Affected Lender.

Section 2.15 Downgrade Event or Other Event with Respect to the Issuing Bank. At
any time the Issuing Bank is a Downgraded Issuing Bank (as defined below) or at
such other times as the Issuing Bank and RenRe may agree, RenRe may, upon not
less than three (3) Business Days’ notice to the Issuing Bank (in this Section
sometimes referred to as the “Old Issuing Bank”) and the Administrative Agent,
designate any Lender (so long as such Lender has agreed to such designation) as
an additional Issuing Bank hereunder (in this Section sometimes referred to as
the “New Issuing Bank”). Such notice shall specify the date (which shall be a
Business Day) on which the New Issuing Bank is to become an additional Issuing
Bank hereunder. From and after such date, all new Letters of Credit requested to
be issued hereunder shall be issued by the New Issuing Bank. From and after such
date (and until the first date on which no Letters of Credit issued by the Old
Issuing Bank are outstanding and no reimbursement obligations are owed to the
Old Issuing Bank, on which date the Old Issuing Bank shall cease to be an
Issuing Bank hereunder), references in this Agreement to the Issuing Bank shall
be deemed to refer (a) to the Old Issuing Bank, with respect to Letters of
Credit issued by it, (b) to the New Issuing Bank, with respect to Letters of
Credit issued or to be issued by it, and (c) to each of the Old Issuing Bank and
the New Issuing Bank, with respect to other matters. Notwithstanding the fact
that an Old Issuing Bank shall cease to be an Issuing Bank hereunder, all of the
exculpatory, indemnification and similar provisions hereof in favor of the
Issuing Bank shall inure to such Old Issuing Bank’s benefit as to any actions
taken or omitted by it while it was an Issuing Bank under this Agreement. The
Account Parties and RenRe agree that after any appointment of a New Issuing Bank
hereunder, the Account Parties and RenRe shall use commercially reasonable
efforts to promptly replace (or otherwise cause the applicable beneficiary to
return to the Old Issuing Bank for cancellation) each letter of credit issued by
the Old Issuing Bank with a Letter of Credit issued by the New Issuing Bank. For
purposes of this Section 2.15, a “Downgraded Issuing Bank” means any Issuing
Bank which has a credit rating of less than A- (in the case of S&P) or A3 (in
the case of Moody’s) for its senior unsecured unsupported long-term debt or
which does not have any credit rating on such debt from one of S&P or Moody’s;
provided, that if at any time such Issuing Bank has no such senior unsecured
unsupported long-term debt rating

 

45



--------------------------------------------------------------------------------

from either rating service but does have a long-term issuer credit rating from
either or both services, then such Issuing Bank shall not be considered a
Downgraded Issuing Bank so long as such long-term issuer credit rating remains
at or above A- (in the case of S&P) or A3 (in the case of Moody’s).

Section 2.16 Collateral.

(a) It is a condition of the issuance and maintenance of Letters of Credit
hereunder that the Letter of Credit Outstandings be at all times fully secured
by Collateral consisting of cash and the types of eligible marketable securities
set forth on Schedule II. Pursuant to the Security Documents and as collateral
security for the payment and performance of the Obligations, the Account Parties
shall grant and convey, or cause to be granted and conveyed, to the Collateral
Agent for its benefit and the benefit of the Lenders, a Lien and security
interest in, to and upon the Collateral, prior and superior to all other Liens,
except for Liens in favor of the Custodian securing payment of amounts advanced
to settle authorized transactions or pay income or distributions in respect of
Collateral. Each Account Party shall cause the Collateral to be charged or
pledged and be made subject to the Security Documents (in form and substance
acceptable to the Collateral Agent) necessary for the perfection of the Lien and
security interest in, to and upon the Collateral and for the exercise by the
Collateral Agent, the Administrative Agent and the Lenders of their rights and
remedies hereunder and thereunder.

(b) RenRe shall deliver or cause to be delivered to the Administrative Agent
(i) a certificate in the form of Exhibit F or otherwise in a form reasonably
satisfactory to the Administrative Agent, setting forth with respect to each
Applicable Account Party the information provided for in such form and such
other information as the Administrative Agent may reasonably request (such
certificate, a “Collateral Value Report”) at the following times: (A) within ten
(10) Business Days after the end of each calendar month, and (B) at and as of
such other times as the Administrative Agent or the Required Lenders may
reasonably request in its (or their) sole discretion, and (ii) within ten
(10) Business Days after the end of each calendar month, a report generated by
the Custodian, or such other Person reasonably acceptable to the Administrative
Agent, providing individual security level detail in the applicable Custodial
Account for the preceding month and in such form as is reasonably satisfactory
to the Administrative Agent. Each such certificate shall be subject to review
and verification by the Administrative Agent, it being understood and agreed
that the Administrative Agent shall have the right to redetermine the Collateral
Value of the Collateral in accordance with the terms and provisions of this
Agreement and the Security Documents.

(c) The Account Parties may from time to time add or substitute eligible
Collateral to, or sell, deliver, transfer or otherwise withdraw Collateral from,
any Custodial Account (including without limitation by trading of securities) as
and to the extent permitted by the Security Documents.

Section 2.17 Cash Collateral Accounts. In addition to the requirement to deposit
cash collateral pursuant to Section 2.14(a)(iii), at any time and from time to
time after the occurrence and during the continuance of an Event of Default with
respect to any Account Party, the Administrative Agent, at the direction or with
the consent of the Required Lenders, may require such Account Party to deposit
cash collateral into its respective Cash Collateral Account in an

 

46



--------------------------------------------------------------------------------

amount equal to the aggregate Letter of Credit Exposure for such Account Party
at any time outstanding (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder). Each
Account Party hereby grants to the Collateral Agent, for the benefit of the
Issuing Bank, the Agents and the Lenders, a Lien upon and security interest in
its Cash Collateral Account and all amounts held therein from time to time as
security for such Account Party’s Obligations, and for application to such
Account Party’s Obligations as and when the same shall arise. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such accounts held by them. Other than any interest on the
investment of such amounts in cash equivalent investments, which investments
shall be made at the direction of the Account Party (unless a Default or Event
of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Collateral Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Bank, under any Letter of Credit at any time during which any
amounts are held in the Applicable Account Party’s Cash Collateral Account, the
Collateral Agent will deliver to the Issuing Bank an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse the Issuing Bank (and any Lenders that have funded any unreimbursed
draws pursuant to Section 2.2(e)) therefor. Any amounts remaining in an Account
Party’s Cash Collateral Account after the expiration of all Letters of Credit of
such Account Party and reimbursement in full of the Issuing Bank and the Lenders
for all of such Account Party’s Obligations thereunder shall be held by the
Collateral Agent, for the benefit of the applicable Account Party, to be applied
against the Obligations of such Account Party in such order and manner as the
Administrative Agent may direct. If an Account Party is required to provide cash
collateral as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Account Party within three
(3) Business Days after all Events of Default have been cured or waived.

Section 2.18 Increase of Total Commitment.

(a) Provided there exists no Suspension Event, Default or Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
RenRe may from time to time, request an increase in the Total Commitments in
increments of $10,000,000 but in no event shall (i) the aggregate of all
increases effected after the Restatement Effective Date pursuant to this
Section 2.18 exceed $350,000,000 and (ii) the Total Commitment exceed in the
aggregate $800,000,000. At the time of sending such notice, RenRe (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its L/C Commitment and, if so, whether by
an amount equal to, greater than, or less than its L/C Commitment Percentage of
such requested increase, it being understood that no Lender shall be obligated
to increase its Commitment as a result of any request for an increase in the
Total Commitments by RenRe unless such Lender agrees in its sole discretion to
do so. Any Lender not responding within such time period shall be deemed to have
declined to increase its L/C Commitment.

 

47



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify RenRe and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld), RenRe may
also invite additional Eligible Assignees to become Lenders (a “New Lender”)
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) If the Total Commitments are increased in accordance with this Section 2.18,
the Administrative Agent and RenRe shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify RenRe and the Lenders of the final
allocation of such increase and the Increase Effective Date. The L/C Commitments
and obligations of all Lenders party hereto prior to the Increase Effective Date
shall not be affected by any increase of the Total Commitments, other than the
resulting adjustment to the Pro Rata Share which each Lender has of the
aggregate L/C Participation Interests.

(e) As a condition precedent to such increase, RenRe shall deliver to the
Administrative Agent a certificate of each Credit Party dated as of the Increase
Effective Date (with sufficient copies for each Lender) signed by an Authorized
Officer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, the
satisfaction of all conditions precedent set forth in Section 3.2 (determined as
if each Account Party was the Applicable Account Party).

(f) This Section shall supersede any provisions in Section 9.1 to the contrary.

Section 2.19 Extension of Expiration Date. RenRe may, at its option, give the
Administrative Agent and the Issuing Bank written notice (an “Extension
Request”) at any time not more than 60 days, nor less than 30 days, prior to the
Expiration Date in effect at such time (the “Current Expiration Date”) of the
Credit Parties’ desire to extend the Expiration Date to a date which is not
later than the first anniversary of the Current Expiration Date. The
Administrative Agent shall promptly notify each Lender of such Extension
Request, and each Lender shall endeavor to respond to such Extension Request,
whether affirmatively or negatively (such determination to be in the sole
discretion of such Lender and may be separately denied for any Account Party),
by notice to RenRe and the Administrative Agent within 10 days of receipt of
such request. A Lender that has not affirmatively responded within such 10-day
period shall be deemed to have responded negatively. The Administrative Agent
shall promptly notify RenRe of Lenders’ responses (or deemed responses) and the
aggregate amount (the “Rejected Amount”) of the L/C Commitments of the Lenders
(the “Rejecting Lenders”) that have not agreed to the Extension Request. If the
Rejected Amount exceeds 50% of the Total Commitment (or if Wells Fargo shall be
a Rejecting Lender), the Current Expiration Date shall not be extended. If the
Rejected Amount does not exceed 50% of the Total Commitment, RenRe shall have
the right, in consultation with and through the Administrative Agent, prior to
the Current Expiration Date, as the case may be, to request one or more Lenders
that have agreed to the requested extension (the “Accepting Lenders”) to
increase their L/C Commitments by an aggregate amount not to exceed the Rejected
Amount. Each Accepting Lender shall have the right, but not the obligation, to
offer to increase its L/C Commitment by an amount not to exceed

 

48



--------------------------------------------------------------------------------

the amount requested by RenRe, which offer shall be made by notice from such
Accepting Lender to the Administrative Agent, not later than 10 days after such
Accepting Lender is notified of such request by the Administrative Agent,
specifying the amount of the offered increase in such Accepting Lender’s L/C
Commitment. Such increase shall be effected on the Current Expiration Date by a
pro rata assignment of a Rejecting Lender’s or Rejecting Lenders’ Letter of
Credit Advances and L/C Commitment pursuant to Section 9.5 (without regard to
the minimum assignment amount set forth therein), which each Rejecting Lender
agrees to make. If the aggregate amount of the offered increases in the L/C
Commitments of all Accepting Lenders does not equal the Rejected Amount, RenRe
shall have the right, prior to the Current Expiration Date, to require the
Rejecting Lender or Rejecting Lenders to assign on a pro rata basis its or their
Loans and L/C Commitments to one or more Eligible Assignees (the “Purchasing
Lenders”) pursuant to Section 9.5, each of which Purchasing Lenders shall have a
L/C Commitment not less than $5,000,000, and which Purchasing Lenders shall have
aggregate L/C Commitments not greater than the Rejected Amount less any
increases in the L/C Commitments of the Accepting Lenders. Such assignment shall
be effected on the Current Expiration Date. Each Purchasing Lender shall be
deemed to have consented to the extension of the Current Expiration Date. If
there remains any Rejected Amount after giving effect to the assignments to the
Accepting Lenders and the Purchasing Lenders described in this Section 2.19, on
or before the Current Expiration Date, RenRe may, by notice to the
Administrative Agent, elect to reduce the Total Commitment by such remaining
Rejected Amount, and, if RenRe so elects, on the Current Expiration Date, the
Account Parties shall cause all Obligations owing to the applicable Rejecting
Lender or Rejecting Lenders to be repaid, and upon such repayment, the Total
Commitment shall be reduced by the amount of such remaining Rejected Amount. If
the conditions to extension set forth above have been met, then, on the Current
Expiration Date, the Expiration Date shall be deemed to have been extended to,
and shall be, the date specified in such Extension Request. The Administrative
Agent shall promptly after any such extension advise the Lenders of any changes
in the Total Commitments and the L/C Commitment Percentages. No such extension
shall become effective unless, immediately upon the proposed effectiveness
thereof, the aggregate Letter of Credit Exposure would be less than the Total
Commitment.

Section 2.20 Effectiveness. Notwithstanding any termination of the L/C
Commitments, the obligations of the Credit Parties under this Article shall
remain in full force and effect until (i) the Issuing Bank and the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit and (ii) the Termination Date
shall have occurred.

 

49



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Restatement Effective Date. The occurrence
of the Restatement Effective Date, and the obligation of the Issuing Bank to
issue any Letter of Credit on the Restatement Effective Date, is subject to the
satisfaction of the following conditions precedent:

(i) The Administrative Agent shall have received the following, each dated as of
the Restatement Effective Date (unless otherwise specified), in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified) and in sufficient copies for each Lender:

(A) A certificate of each Account Party, signed on behalf of such Account Party
by its President, a Director, or a Vice President (or equivalent officer)
certifying to the continuing full force and effect, both immediately before and
after the Restatement Effective Date, of each of the following agreements (to
the extent such entity is a party thereto): the Pledge Agreement for such
Account Party and the Control Agreement for such Account Party.

(B) Certified copies of the resolutions of the Board of Directors of each Credit
Party approving the transactions contemplated by the Credit Documents and each
Credit Document to which it is or is to be a party.

(C) A copy of a certificate of the Registrar of Companies, Secretary of State or
other appropriate official of the jurisdiction of incorporation of each Credit
Party, dated reasonably near the Restatement Effective Date, certifying as to
the good standing (or local equivalent) of such Credit Party to the extent such
concept applies in the jurisdiction of incorporation of such Credit Party.

(D) A certificate of each Credit Party, signed on behalf of such Credit Party by
its President, a Director, its Chief Financial Officer, or a Vice President (or
equivalent officer) and its Secretary or any Assistant Secretary (the statements
made in which certificate shall be true on and as of the Restatement Effective
Date), certifying as to (1) a true and correct copy of the constitutional
documents of such Credit Party as in effect on the date on which the resolutions
referred to in Section 3.1(i)(B) were adopted and on the Restatement Effective
Date, (2) the due incorporation and good standing or valid existence of such
Credit Party as a company or corporation organized under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Credit Party, (3) the truth of the
representations and warranties of such Credit Party contained in the Credit
Documents as though made on and as of the Restatement Effective Date,
(4) compliance by the applicable Credit Parties as of the Restatement Effective
Date with the financial covenants set forth in Section 6.1, (5) the absence of
any event occurring and continuing, or resulting from the Restatement Effective
Date, that constitutes a Suspension Event, Default or Event of Default, provided
that the Secretary or Assistant Secretary need certify only as to the matters in
items (1) and (2) above.

(E) A certificate of the Secretary or an Assistant Secretary of each Credit
Party certifying the names, incumbency and true signatures of the officers of
such Credit Party authorized to sign each Credit Document to which it is or is
to be a party and the other documents to be delivered hereunder and thereunder.

 

50



--------------------------------------------------------------------------------

(F) A favorable opinion of (1) Willkie Farr & Gallagher LLP, New York counsel
for the Credit Parties, (2) Conyers Dill & Pearman Limited, Bermuda counsel for
the Credit Parties (other than RRE), and (3) A&L Goodbody, Irish counsel for
RRE, in each case in substantially the forms delivered in connection with the
Existing Agreement and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

(ii) All filings, recordations and other actions necessary or in the
Administrative Agent’s opinion desirable to perfect the Collateral Agent’s liens
and security interests in the Collateral shall have been made or taken, or
arrangements satisfactory to the Administrative Agent for the completion thereof
shall have been made; and the Administrative Agent shall have received the
results of lien searches with respect to the Account Parties in jurisdictions
selected by it and shall be satisfied with the results thereof.

(iii) All governmental and third party consents and approvals necessary in
connection with the consummation of the Credit Documents and the other
transactions contemplated thereby shall have been obtained and remain in effect
(with copies thereof delivered to the Administrative Agent) and shall be
satisfactory in all respects to the Administrative Agent and no law or
regulation shall be applicable or events have occurred which restrain the
consummation of, or impose materially adverse conditions upon, the transactions
under the Credit Documents.

(iv) The Administrative Agent shall have received confirmation from A.M. Best
(or another rating agency mutually agreeable to the Arrangers and the
Administrative Agent) of current ratings of A- or better for each of the Account
Parties that is rated.

(v) The Custodial Agreements shall be in form and substance satisfactory in all
respects to the Administrative Agent and a true and complete copy of each such
document shall have been delivered to the Administrative Agent.

(vi) Since December 31, 2011, there shall not have occurred any event, condition
or state of facts that has had, or could reasonably be expected to have, a
Material Adverse Effect.

(vii) There shall not be any pending or threatened litigation, action, suit,
investigation, proceeding, bankruptcy or insolvency, injunction, order or claim
with respect to any Credit Party or its subsidiaries or the transactions
contemplated by the Credit Documents, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.

(viii) RenRe shall have paid all accrued fees of the Administrative Agent, the
Arrangers and the Lenders and all accrued expenses of the Administrative Agent
(including the documented Attorney Costs of counsel to the Administrative Agent)
as provided in the Credit Documents and in the Fee Letters, in each case to the
extent then due and payable.

 

51



--------------------------------------------------------------------------------

(ix) The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.6(b), all in form and substance satisfactory
in all respects to the Administrative Agent.

(x) The Administrative Agent shall have received a Collateral Value Report,
together with account statements for each Custodial Account showing compliance
with the Collateral Value requirements of the Credit Documents as of April 30,
2012.

(xi) The Administrative Agent shall have received from the Credit Parties all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

(xii) The Administrative Agent and the Lenders shall have received such other
documents, certificates, opinions and instruments as the Administrative Agent or
any Lender may reasonably request.

(xiii) The Agents’ and Lenders’ satisfaction with the conditions set forth above
which are stated as subject to the approval or satisfaction of the Agents and/or
Lenders shall be conclusively evidenced by their execution and delivery of this
Agreement.

Section 3.2 Conditions Precedent to Each Issuance, Extension or Increase of a
Letter of Credit. The obligation of the Issuing Bank to issue, extend or
increase a Letter of Credit (including any issuance on the Restatement Effective
Date) shall be subject to the further conditions precedent that (a) on the date
of such issuance, extension or increase the following statements shall be true
and correct (and each such request for issuance, extension, or increase by
RenRe, on behalf of the Applicable Account Party for such issuance, extension or
increase shall constitute a representation and warranty by RenRe and such
Account Party that both on the date of such notice and on the date of such
issuance, extension or increase such statements are true):

(i) the representations and warranties contained in each Credit Document
relating to the Credit Parties are true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified)
on and as of such date, before and after giving effect to such issuance,
extension or increase, as though made on and as of such date, other than any
such representations or warranties that, by their terms, refer to a specific
date other the date of such issuance, extension or increase, in which case as of
such specific date;

(ii) no Suspension Event, Default or Event of Default has occurred and is
continuing with respect to the Applicable Account Party, or would result from
such issuance, extension or increase; and

(iii) if RRE or DaVinci is the Applicable Account Party, there must have been no
Change of Control with respect to such Person.

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender or the Issuing Bank through the
Administrative Agent may reasonably request in connection with such issuance,
extension or increase.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to induce
the Lenders to extend the credit contemplated hereby, each Credit Party
individually and severally represents and warrants with respect to itself as
follows:

Section 4.1 Organization and Power.

(a) Such Credit Party (i) is duly organized or formed, validly existing and, to
the extent such concept applies, in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) is duly qualified and in
good standing as a foreign corporation or other entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including without
limitation all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted, except where the failure to have any license,
permit or other approval would not reasonably be expected to have a Material
Adverse Effect. All of the outstanding Equity Interests in the Credit Party
(other than RenRe) have been validly issued, are fully paid and non-assessable
and are owned by the Persons shown on Schedule 4.1(a).

(b) Set forth on Schedule 4.1(b) hereto is a complete and accurate list of all
Subsidiaries of each Credit Party as of the Restatement Effective Date.

Section 4.2 Enforceability. This Agreement and each other Credit Document has
been duly executed and delivered by each Credit Party party thereto. This
Agreement and each other Credit Document is the legal, valid and binding
obligation of each Credit Party party thereto, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights against such Credit Party generally, by general
equitable principles or by principles of good faith and fair dealing, and
assuming that this Agreement and each other Credit Document have been validly
executed and delivered by each party thereto other than such Credit Parties.

Section 4.3 No Violation. The execution, delivery and performance by each Credit
Party of each Credit Document to which it is or is to be a party and the
consummation of the transactions contemplated by the Credit Documents, are
within such Credit Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Credit Party’s
constitutional documents, (ii) violate any law, rule, regulation (including
without limitation Regulation U or X), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute (with notice, lapse of time or both) a default under, any
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Credit Party, any of its Subsidiaries or
any of their properties or (iv) except for the Liens created under the Credit
Documents, result in or require

 

53



--------------------------------------------------------------------------------

the creation or imposition of any Lien upon or with respect to any of the
properties of any Credit Party or any of its Subsidiaries. No Credit Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to have a Material Adverse Effect.

Section 4.4 Consents and Approvals. Except as set forth on Schedule 4.4, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Credit Party of any Credit Document to which it is or is to be a party or
the other transactions contemplated by the Credit Documents, except for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

Section 4.5 Litigation and Contingent Liabilities. Except (a) as set forth
(including estimates of the Dollar amounts involved) in Schedule 4.5 hereto and
(b) for claims (i) which are covered by Insurance Policies, coverage for which
has not been denied in writing, or (ii) which relate to Primary Policies or
Reinsurance Agreements issued by a Credit Party (or, with respect to RenRe, its
Subsidiaries), or to which such Credit Party is a party, and entered into by
such Credit Party in the ordinary course of business (referred to herein as
“Ordinary Course Litigation”), no claim, litigation (including without
limitation derivative actions), arbitration, governmental investigation or
proceeding or inquiry is pending or, to the knowledge of each Credit Party (and,
with respect to RenRe, its Subsidiaries), threatened against such Credit Party
(x) which would, if adversely determined, reasonably be expected to have a
Material Adverse Effect, (y) which relates to any of the transactions
contemplated hereby, or (z) would reasonably be expected to affect the legality,
validity or enforceability of any Credit Document or the transactions
contemplated by the Credit Documents, and there is no basis known to such Credit
Parties for any of the foregoing. Other than any liability incident to such
claims, litigation or proceedings and as set forth on Schedule 4.5, each Credit
Party has no material Contingent Liabilities not provided for or referred to in
the financial statements delivered pursuant to Section 4.6(b).

Section 4.6 Financial Matters.

(a) The Annual Statement of each Material Insurance Company (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) as filed with the
appropriate Governmental Authority of its jurisdiction of domicile (the
“Department”) delivered to each Lender prior to the execution and delivery of
this Agreement, as of and for the 2011 Fiscal Year (the “Statutory Financial
Statements”), have been prepared in accordance with SAP applied on a consistent
basis (except as noted therein). Each such Statutory Financial Statement was in
compliance in all material respects with all applicable Requirements of Law when
filed. The Statutory Financial Statements fairly present the financial position,
the results of operations and changes in equity of each Material Insurance
Company as of and for the respective dates and periods indicated therein in
accordance with SAP applied on a consistent basis, except as set forth in the
notes thereto or on Schedule 4.6(a). Except for liabilities and obligations,
including without limitation reserves,

 

54



--------------------------------------------------------------------------------

policy and contract claims and statutory liabilities (all of which have been
computed in accordance with SAP), disclosed or provided for in the Annual
Statements, each Material Insurance Company did not have, as of the respective
dates of each of such financial statements, any liabilities or obligations
(whether absolute or contingent and whether due or to become due) which, in
conformity with SAP, applied on a consistent basis, would have been required to
be or should be disclosed or provided for in such financial statements. All
books of account of each Material Insurance Company fully and fairly disclose
all of the transactions, properties, assets, investments, liabilities and
obligations of such Material Insurance Company and all of such books of account
are in the possession of such Material Insurance Company and are true, correct
and complete in all material respects.

(b) The audited consolidated financial statements of RenRe and its Subsidiaries
and the audited financial statements of each other Credit Party for the Fiscal
Year ending December 31, 2011 which have been delivered to the Lenders (i) are
true and correct in all material respects, (ii) have been prepared in accordance
with GAAP (except as disclosed therein and, in the case of interim financial
statements, for the absence of footnote disclosures and normal year-end
adjustments) and (iii) present fairly the consolidated financial condition of
the subject entities at such date, the results of their operations for the
periods then ended and the investments and reserves for the periods then ended.

(c) With respect to any representation and warranty which is deemed to be made
after the date hereof by the Credit Parties, the balance sheet and statements of
operations, of shareholders’ equity and of cash flow, which as of such date
shall most recently have been furnished by or on behalf of such Credit Party to
each Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein and, in the case of
interim financial statements, for the absence of footnote disclosures), and
shall present fairly the consolidated financial condition of such Credit Party
covered thereby as at the dates thereof for the periods then ended, subject, in
the case of quarterly financial statements, to normal year-end audit adjustments
and except that footnote and schedule disclosure may be abbreviated.

(d) Except as set forth on Schedule 4.6(d), there has been no change in the
business, assets, operations or financial condition of any Credit Party and its
Subsidiaries which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2011.

Section 4.7 Custodial Agreements. Each Credit Party has delivered to the
Administrative Agent a true and correct copy of each Custodial Agreement to
which it is a party as in effect as of the Restatement Effective Date. Each such
Custodial Agreement is in full force and effect and no default or event of
default by any Credit Party exists thereunder.

Section 4.8 Compliance with Laws. None of the Credit Parties or any of their
Subsidiaries is in violation of any Requirements of Law of any Governmental
Authority (including, without limitation, with respect to Hazardous Materials),
if the effect of such violation could reasonably be expected to have a Material
Adverse Effect and, to the best of each Credit Party’s knowledge, no such
violation has been alleged and each of the Credit Parties and any of their
Subsidiaries (i) has filed in a timely manner all reports, documents and other

 

55



--------------------------------------------------------------------------------

materials required to be filed by it with any Governmental Authority, if such
failure to so file could reasonably be expected to have a Material Adverse
Effect; and the information contained in each of such filings is true, correct
and complete in all material respects and (ii) has retained all records and
documents required to be retained by it pursuant to any law, ordinance, rule,
regulation, order, policy, guideline or other requirement of any Governmental
Authority, if the failure to so retain such records and documents could
reasonably be expected to have a Material Adverse Effect.

Section 4.9 Margin Stock. None of the Collateral constitutes or will constitute
Margin Stock.

Section 4.10 Securities Regulation. No Credit Party nor any of its Subsidiaries
is an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940. Neither the making of any Letter of
Credit Advances, nor the issuance of any Letters of Credit, nor the application
of the proceeds or repayment thereof by any Credit Party, nor the consummation
of the other transactions contemplated by the Credit Documents, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

Section 4.11 Other Agreements. No Credit Party nor any of its Subsidiaries is a
party to any indenture, loan or credit agreement or any lease or other agreement
or instrument or subject to any charter or corporate restriction that could
reasonably be expected to have a Material Adverse Effect.

Section 4.12 Solvency. Each Credit Party, individually and taken as a whole
together with its Subsidiaries, is Solvent.

Section 4.13 ERISA.

(a) Each Credit Party is in compliance in all material respects with the
applicable provisions of ERISA, and each Plan is being administered in
compliance in all material respects with all applicable Requirements of Law,
including without limitation the applicable provisions of ERISA and the Internal
Revenue Code, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have in a Material Adverse
Effect. No ERISA Event (i) has occurred and is continuing, or (ii) to the
knowledge of each Credit Party, is reasonably expected to occur with respect to
any Plan or Multiemployer Plan. Each Credit Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained. As of the most recent valuation
date for any Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither
RenRe nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date.

(b) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to

 

56



--------------------------------------------------------------------------------

each employee benefit plan that is not subject to United States law maintained
or contributed to by any Credit Party or with respect to which any Subsidiary of
a Credit Party may have liability under applicable local law (a “Foreign Plan”),
(i) each Credit Party is in compliance in all material respects with the
Requirements of Law applicable to such Foreign Government Scheme or Arrangement
or Foreign Plan and (ii) each such Foreign Government Scheme or Arrangement or
Foreign Plan is being administered by the applicable Credit Party in compliance
in all material respects with all applicable Requirements of Law, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have in a Material Adverse Effect. No event that could reasonably be
considered the substantive equivalent of an ERISA Event with respect to any
Foreign Government Scheme or Arrangement or Foreign Plan (i) has occurred and is
continuing, or (ii) to the knowledge of each Credit Party, is reasonably
expected to occur.

Section 4.14 Insurance Licenses. Schedule 4.14 as revised from time to time by
RenRe pursuant to Section 5.1(l) lists all of the jurisdictions in which any of
the Material Insurance Companies hold licenses (including without limitation
licenses or certificates of authority from applicable insurance departments),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”). Except as would not reasonably be expected to
have a Material Adverse Effect or as set forth on Schedule 4.14, to the best of
RenRe’s and each Credit Party’s knowledge, no such License is the subject of a
proceeding for suspension or revocation or any similar proceedings, there is no
sustainable basis for such a suspension or revocation, and no such suspension or
revocation is threatened by the Department. Schedule 4.14 as revised from time
to time by RenRe pursuant to Section 5.1(l) indicates the line or lines of
insurance which each such Material Insurance Companies is permitted to be
engaged in with respect to each License therein listed. The Material Insurance
Companies do not transact any insurance business, directly or indirectly, in any
jurisdiction other than those enumerated on Schedule 4.14 as revised from time
to time by RenRe pursuant to Section 5.1(l) hereto, where such business requires
that any such Material Insurance Companies obtain any license, permit,
governmental approval, consent or other authorization.

Section 4.15 Taxes. Each Credit Party and each of its Subsidiaries has filed all
tax returns that are required to be filed by it, and has paid or provided
adequate reserves for the payment of all material taxes, including without
limitation all payroll taxes and federal and state withholding taxes, and all
assessments payable by it that have become due, other than (i) those that are
not yet delinquent or that are disclosed on Schedule 4.15 and are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP or (ii) those which the failure to file or pay would not have a Material
Adverse Effect. Except as set forth in Schedule 4.15, on the Restatement
Effective Date there is no ongoing audit or, to knowledge of any Credit Party,
other governmental investigation of the tax liability of the Credit Parties or
any of their Subsidiaries and there is no unresolved claim by a taxing authority
concerning any of the Credit Parties’ or any such Subsidiary’s tax liability,
for any period for which returns have been filed or were due. As used in this
Section 4.15, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including without limitation excise, import, governmental
fees, duties and all other charges, as well as additions to tax, penalties and
interest thereon, imposed by any Governmental Authority.

 

57



--------------------------------------------------------------------------------

Section 4.16 Full Disclosure. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Credit Parties
to the Administrative Agent or the Lenders for purposes of or in connection with
this Agreement or any of the transactions contemplated hereby, as supplemented
to the date hereof, is and all other such factual written information hereafter
furnished by or on behalf of the Credit Parties to the Administrative Agent or
the Lenders will be, true and accurate in every material respect on the date as
of which such information is dated or certified and not incomplete by omitting
to state any material fact necessary to make such information not misleading in
light of the circumstances under which such information was provided. Any
projections and pro forma financial information contained in such factual
written information are based upon good faith estimates and assumptions believed
by the Credit Parties to be reasonable at the time made, it being recognized by
the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

Section 4.17 OFAC; Anti-Terrorism Laws. No Credit Party is a Sanctioned Person
or, to its knowledge as of the Restatement Effective Date, does business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC.

Section 4.18 Collateral Value. On the date of issuance, extension or increase of
any Letter of Credit with respect to any Account Party (including any issuance
on the Restatement Effective Date), both immediately before and after giving
effect to such issuance, extension or increase: (i) the aggregate Letter of
Credit Exposure does not exceed the aggregate Collateral Value; and (ii) the
total Letter of Credit Exposure with respect to such Account Party does not
exceed the Collateral Value of the Collateral of such Account Party.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Credit Party severally covenants and agrees that, until the termination of
all of the L/C Commitments and L/C Participation Interests, the termination or
expiration of all Letters of Credit and the payment in full of all principal and
interest with respect to Letter of Credit Advances together with all other
amounts then due and owing hereunder:

Section 5.1 Financial and Statements, etc. RenRe will deliver or cause to be
delivered to the Administrative Agent and (except as provided below) the
Lenders:

(a) GAAP Financial Statements.

(i) Within 60 days after the close of each of the first three fiscal quarters of
each Fiscal Year of each Credit Party and its Subsidiaries, commencing with the
fiscal quarter ending March 31, 2012, a copy of the unaudited consolidated
balance sheets of such Credit Party and its Subsidiaries, as of the close of
such quarter and the related consolidated statements of income and cash flows
for that portion of the Fiscal Year ending as of the close of such fiscal
quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and except that footnote and schedule disclosure may be abbreviated)
and, for the financial statements of RenRe only, the related

 

58



--------------------------------------------------------------------------------

unaudited consolidating balance sheets and income statements for such period, in
each case accompanied by the certification of the chief executive officer, chief
financial officer, treasurer or controller of such Credit Party that all such
financial statements are complete and correct in all material respects and
present fairly in accordance with GAAP (subject to normal year-end adjustments
and except that footnote and schedule disclosure may be abbreviated) the
consolidated results of operations and cash flows of the relevant entity as at
the end of such fiscal quarter and for the period then ended.

(ii) Within 120 days after the close of each Fiscal Year, a copy of the annual
financial statements of each Credit Party and its Subsidiaries, consisting of
audited consolidated (and, for the financial statements of RenRe only, unaudited
consolidating) balance sheets and audited consolidated (and, for the financial
statements of RenRe only, unaudited consolidating) statements of income, cash
flows and changes in shareholders’ equity, setting forth in comparative form the
consolidated figures for the previous Fiscal Year, which financial statements
shall be prepared in accordance with GAAP, and accompanied by a certification
without material qualification by the independent certified public accountants
regularly retained by such Credit Party, or any other firm of independent
certified public accountants of recognized national standing selected by such
Credit Party and reasonably acceptable to the Required Lenders that all such
audited financial statements are complete and correct in all material respects
and present fairly in accordance with GAAP the consolidated financial position
and the consolidated results of operations and cash flows of relevant entity as
at the end of such Fiscal Year and for the period then ended.

(b) Tax Returns. If requested by the Administrative Agent, copies of all
federal, state, local and foreign tax returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by the Credit Parties or any of their Subsidiaries.

(c) Collateral Value Reports. As required pursuant to Section 2.16(b) and
immediately upon the occurrence of any Suspension Event, Default or Event of
Default, a Collateral Value Report as of the close of such month (or as of such
event, as the case may be) for the Account Parties, each accompanied by the
certification of the chief executive officer, chief financial officer, treasurer
or controller of RenRe that such reports are complete and correct and present
fairly the matters stated therein as of such date.

(d) Notice of Events, Default, etc. Promptly (and in no event more than one
(1) Business Day) after an Executive Officer of any Credit Party knows or has
reason to know of the existence of any Suspension Event, Default or Event of
Default, or any development or other information which would have a Material
Adverse Effect, telephonic notice to the Administrative Agent specifying the
nature of such Suspension Event, Default, Event of Default, development or
information, including the anticipated effect thereof, which notice shall be
promptly confirmed in writing within two (2) Business Days to the Administrative
Agent and the Lenders.

(e) Other Information. The following certificates and other information related
to the Credit Parties:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Material
Insurance Companies relating to the insurance business of the Material Insurance
Companies (when, and if, prepared); provided, the Credit Parties shall only be
required to deliver any interim report hereunder at such time as any Credit
Party has knowledge that a final report will not be issued and delivered to the
Administrative Agent within 90 days of any such interim report.

 

59



--------------------------------------------------------------------------------

(ii) Copies of all filings (other than ordinary course requalifications,
approvals for dividends and capital contributions, nonmaterial tax and insurance
rate and other ministerial regulatory filings) with Governmental Authorities by
the Credit Parties or any Material Subsidiary not later than five (5) Business
Days after such filings are made, including, without limitation, filings which
seek approval of Governmental Authorities with respect to transactions between
RenRe or such Material Subsidiary and its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of any Material
Insurance Company by any Governmental Authority or of receipt of notice from any
Governmental Authority notifying any Credit Party or any Material Insurance
Company of a hearing relating to such a suspension, termination or revocation,
including any request by a Governmental Authority which commits any Credit Party
or any Material Insurance Company to take, or refrain from taking, any action or
which otherwise materially and adversely affects the authority of such Credit
Party or any Material Insurance Subsidiary to conduct its business.

(iv) Within five (5) Business Days of such notice, notice by any Credit Party or
any Material Subsidiary from any Governmental Authority (y) asserting any
failure by such Credit Party or Material Subsidiary to be in compliance with
applicable Requirements of Law or that threatens the taking of any action
against such Credit Party or Material Subsidiary or sets forth circumstances
that, if taken or adversely determined, would be reasonably likely to have a
Material Adverse Effect or (z) of any pending or threatened investigation or
regulatory proceeding (other than routine periodic investigations or reviews) by
any Governmental Authority concerning the business, practices or operations of
any Credit Party or any Material Subsidiary.

(v) Promptly, notice of any actual or, to the best of the Credit Parties’
knowledge, proposed material changes in the Insurance Code governing the
investment or dividend practices of any Material Insurance Company.

(vi) Promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

(f) Compliance Certificates. Concurrently with the delivery to the
Administrative Agent of the GAAP financial statements under Section 5.1(a), for
each fiscal quarter and Fiscal Year of the Credit Parties, and at any other time
no later than thirty (30) Business Days following a written request of the
Administrative Agent, a duly completed Compliance Certificate, signed by the
chief executive officer, chief financial officer, treasurer or controller of
RenRe,

 

60



--------------------------------------------------------------------------------

containing, among other things, a computation of, and showing compliance with,
each of the applicable financial ratios and restrictions contained in
Section 6.1, and to the effect that, to the best of such officer’s knowledge, as
of such date no Default or Event of Default has occurred and is continuing.

(g) Reports to SEC and to Shareholders. Promptly upon the filing or making
thereof copies of (i) each filing and report made by any Credit Party or any
Material Subsidiaries with or to any securities exchange or the Securities and
Exchange Commission and (ii) each communication from RenRe to shareholders
generally.

(h) Notice of Litigation and Other Matters. Promptly upon learning of the
occurrence of any of the following, written notice thereof, describing the same
and the steps being taken by the Credit Parties with respect thereto: (i) the
institution of, or any adverse determination in, any litigation, arbitration
proceeding or governmental proceeding (including any Internal Revenue Service or
Department of Labor proceeding with respect to any Plan or Foreign Plan) which
could, if adversely determined, be reasonably expected to have a Material
Adverse Effect and which is not Ordinary Course Litigation, (ii) an ERISA Event,
and an event with respect to any Plan which could result in the incurrence by
any Credit Party or Material Subsidiary of any material liability (other than a
liability for contributions or premiums), fine or penalty, (iii) the
commencement of any dispute which might lead to the modification, transfer,
revocation, suspension or termination of this Agreement or any Credit Document
or (iv) any event which could be reasonably expected to have a Material Adverse
Effect.

(i) Insurance Reports. Within five (5) Business Days of receipt of such notice
by Credit Parties or the Material Subsidiaries, written notice of any
cancellation or material adverse change in any material Insurance Policy carried
by any such party.

(j) List of Directors and Officers and Amendments. Concurrently with the
delivery of the financial statements required pursuant to Section 5.1(a), (x) a
list of the Executive Officers and Directors of the Credit Parties and
(y) copies of any material amendments (including any amendments which may be
adverse to the Lenders) to the Organization Documents of the Credit Parties, to
the extent such information is not included in the information otherwise
provided pursuant to Section 5.1 and to the extent such information has changed
since the last delivery pursuant to this Section.

(k) New Subsidiaries. Written notice, promptly upon formation or acquisition a
Material Subsidiary or a Material Insurance Company of a Credit Party.

(l) Updated Schedules. From time to time, and in any event concurrently with
delivery of the financial statements under Section 5.1(a), revised Schedule
4.14, if applicable, showing changes from such Schedule previously delivered.

(m) Management Letters. Promptly upon receipt thereof, copies of any “management
letter” submitted to any Credit Party or any of its Subsidiaries by its
certified public accountants in connection with each annual, interim or special
audit, and promptly upon completion thereof, any response reports from such
Credit Party or any such Subsidiary in respect thereof.

 

61



--------------------------------------------------------------------------------

(n) Other Information. From time to time such other information concerning the
Credit Parties or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Section 5.2 Existence; Franchises; Maintenance of Properties. Each Credit Party
will, and will cause each of its Material Subsidiaries to, (i) maintain and
preserve in full force and effect its legal existence, except as expressly
permitted otherwise pursuant to the Credit Documents and (ii) obtain, maintain
and preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not be reasonably likely to have a Material Adverse Effect.

Section 5.3 Compliance with Laws. Each Credit Party will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not individually or in the aggregate be reasonably likely to have a Material
Adverse Effect.

Section 5.4 Payment of Obligations. Each Credit Party will, and will cause each
of its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so would not be reasonably likely to have a Material Adverse
Effect, and (ii) pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, if unpaid, might become a Lien upon any of
the properties of the Credit Parties or any of their Subsidiaries; provided,
however, that no Credit Party or any of its Subsidiaries shall be required to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings and as to which the Credit Party or such
Subsidiary is maintaining adequate reserves with respect thereto in accordance
with GAAP.

Section 5.5 Insurance. Each Credit Party will, and will cause each of its
Material Subsidiaries to, maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Credit Party or such Material
Subsidiary operates (it being understood that the foregoing shall not apply to
maintenance of reinsurance or similar matters which shall be solely within the
reasonable business judgment of the Credit Parties).

Section 5.6 Maintenance of Books and Records; Inspection. Each Credit Party
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it (including SAP, with respect to any
Material Insurance Company), and (ii) permit employees or agents of the
Administrative Agent, Collateral Agent or Issuing Bank to visit and inspect its
properties and examine or audit its books, records,

 

62



--------------------------------------------------------------------------------

working papers and accounts and make copies and memoranda of them, and to
discuss its affairs, finances and accounts with its officers and employees and,
upon notice to the applicable Credit Party, the independent public accountants
of such Credit Party and its Subsidiaries (and by this provision the RenRe and
the Account Parties authorize such accountants to discuss the finances and
affairs of the Credit Parties and their Subsidiaries), all at such times and
from time to time, upon reasonable notice and at such reasonable times during
normal business hours, as may be reasonably requested.

Section 5.7 Collateral, Further Assurances. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) comply with the provisions of the Credit
Documents regarding any new, substituted or additional Collateral and (ii) make,
execute, endorse, acknowledge and deliver any amendments, modifications or
supplements hereto and restatements hereof and any other agreements, instruments
or documents, and take any and all such other actions, as may from time to time
be reasonably requested by the Administrative Agent or the Required Lenders to
perfect and maintain the validity and priority of the Liens granted pursuant to
the Security Documents and to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders under this Agreement and the other Credit
Documents.

ARTICLE VI

FINANCIAL AND NEGATIVE COVENANTS

Each Credit Party severally covenants and agrees that, until the termination of
all of the L/C Commitments and L/C Participation Interests, the termination or
expiration of all Letters of Credit and the payment in full of all principal and
interest with respect to Letter of Credit Advances together with all other
amounts then due and owing hereunder:

Section 6.1 Minimum Net Worth.

(a) RenRe shall maintain at all times RenRe Net Worth in an amount not less than
the “Minimum RenRe Net Worth”, which is initially defined as of the Restatement
Effective Date as 50% of RenRe Net Worth as of December 31, 2011, as reflected
on the audited consolidated financial statements of RenRe and its Subsidiaries
for the Fiscal Year ending on such date. On the date that financial statements
of RenRe are delivered pursuant to Section 5.1(a)(ii) and effective as of the
date of such financial statements, the Minimum RenRe Net Worth will be
recalculated to be the greater of (x) the required Minimum RenRe Net Worth in
effect immediately prior to such Fiscal Year end and (y) 50% of RenRe Net Worth
as of such Fiscal Year end.

(b) DaVinci shall maintain at all times DaVinci Net Worth in an amount not less
than the “Minimum DaVinci Net Worth”, which is initially defined as of the
Restatement Effective Date as 50% of DaVinci Net Worth as of December 31, 2011,
as reflected on the audited consolidated financial statements of DaVinci and its
Subsidiaries for the Fiscal Year ending on such date. On the date that financial
statements of DaVinci are delivered pursuant to Section 5.1(a)(ii) and effective
as of the date of such financial statements, the Minimum DaVinci Net Worth will
be recalculated to be the greater of (x) the required Minimum DaVinci Net Worth
in effect immediately prior to such Fiscal Year end and (y) 50% of DaVinci Net
Worth as of such Fiscal Year end.

 

63



--------------------------------------------------------------------------------

Section 6.2 Change in Nature of Business. The Credit Parties will not, and will
not permit or cause any of their Subsidiaries to, make any material change in
the nature of their business and that of their Subsidiaries as carried on at the
date hereof other than reasonable extensions thereof and other businesses that
are complementary or reasonably related thereto. Without limiting the foregoing,
the Credit Parties will not, and will not permit or cause any of their
Subsidiaries to (a) acquire or maintain ownership of any material real property
or (b) use, handle, transport, treat, store, dispose of, release or discharge
Hazardous Materials in any material amounts (except for the storage and/or
physical delivery of energy-related commodities by Renaissance Trading Ltd.,
RenRe Energy Advisors Ltd. or their respective Subsidiaries or Affiliates in
connection with their energy- and weather-related derivatives activities) or in
material violation of any Requirements of Law.

Section 6.3 Mergers, Consolidations and Sales. The Credit Parties will not, and
will not permit or cause any of their Subsidiaries to, (a) merge or consolidate,
or purchase or otherwise acquire all or substantially all of the assets of or
Equity Interests in, any other Person (other than a newly formed Subsidiary or
the acquisition of a Subsidiary which complies with clause (b)(ii) of this
Section 6.3 or the acquisition of shares of a Subsidiary held by minority
shareholders), or (b) sell, transfer, convey or lease all or any substantial
part of its assets other than any sale, transfer, conveyance or lease in the
ordinary course of business or any sale or assignment of receivables except for
(i) any such merger or consolidation, sale, transfer, conveyance, lease or
assignment of any wholly owned Subsidiary into, with or to any other wholly
owned Subsidiary (so long as, if such action involves an Account Party, the
Account Party is the surviving or continuing entity) or RenRe (so long as RenRe
is the surviving or continuing entity), (ii) purchases or acquisitions which
comply with Section 6.2 provided (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) the purchase price for any
single purchase or acquisition does not exceed 50% of Tangible Net Worth of
RenRe as of the date of such purchase or acquisition and (z) the aggregate
purchase price of all purchases and acquisitions after the Restatement Effective
Date does not exceed 100% of Tangible Net Worth of RenRe as of the Restatement
Effective Date and (iii) sales of assets and Equity Interests of Subsidiaries
that are not Material Subsidiaries, provided no Default or Event of Default has
occurred and is continuing.

Section 6.4 Investments. The Account Parties will not, and will not permit or
cause any of their Subsidiaries to, directly or indirectly, purchase, own,
invest in or otherwise acquire any Equity Interests, evidence of indebtedness or
other obligation or security or any interest whatsoever in any other Person, or
make or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, other than
(a) Equity Interests of Subsidiaries in existence on the Restatement Effective
Date and Equity Interests permitted under Section 6.3, (b) acquisitions of
assets permitted under Section 6.3, (c) Redeemable Preference Shares and
(d) other investments made and held as permitted by the applicable Insurance
Codes or other law.

Section 6.5 Regulations U and X. The Credit Parties will not, and will not
permit or cause any of their Subsidiaries to, hold margin stock (as such term is
defined in Regulation U or X) having a value in excess of 20% of the value of
the assets of RenRe and its Subsidiaries taken as a whole.

 

64



--------------------------------------------------------------------------------

Section 6.6 Other Agreements. The Credit Parties will not, and will not permit
or cause any of their Subsidiaries to, enter into any agreement containing any
provision which would be violated or breached by the performance of their
obligations under the Credit Documents or under any instrument or document
delivered or to be delivered by it hereunder or in connection herewith.

Section 6.7 Transactions with Affiliates. The Credit Parties will not, and will
not permit or cause any of their Subsidiaries to, enter into, or cause, suffer
or permit to exist, directly or indirectly, any material (whether individually
or in the aggregate) arrangement, transaction or contract with any of its
Affiliates unless such arrangement, transaction or contract is on an arm’s
length basis; provided that there shall be excluded from the foregoing
restrictions (a) transactions between or among any of a Credit Party, Top Layer
Reinsurance Ltd. and any wholly-owned Subsidiary of such Credit Party or between
any wholly-owned Subsidiaries of any Credit Party, (b) transactions expressly
contemplated by written contracts between (i) RenRe or any wholly owned
Subsidiary of RenRe, on the one hand, and any non–wholly owned Subsidiary or
Affiliate of RenRe on the other hand (other than a member of the ILS Fund Group)
or (ii) any non–wholly owned Subsidiary of RenRe and any Affiliate of RenRe
(other than a member of the ILS Fund Group); provided the aggregate net amount
paid by RenRe and its Subsidiaries thereunder does not exceed $30,000,000 in any
Fiscal Year, and (c) transactions between RenRe or any of its Subsidiaries and a
member of the ILS Fund Group provided such transaction is related to the
business of RenRe as set forth in Section 6.2, (ii) in compliance with RenRe’s
then-existing underwriting and investment guidelines (collectively the
“Guidelines”) and (iii) conducted on an arms’ length basis. For the avoidance of
doubt, each transaction between RenRe or one of its Subsidiaries and a member of
the ILS Fund Group must meet the Guidelines as well as any related transaction
entered into by RenRe or such Subsidiary with a third party for the benefit or
on behalf of such ILS Fund Group member. By way of example, an Insurance Company
may not act as a fronting reinsurer on behalf of a member of the ILS Fund Group
with respect to a reinsurance risk unless such Insurance Company would have been
in compliance with the Guidelines had such Insurance Company taken the
reinsurance risk directly.

Section 6.8 No Amendment of Certain Documents. The Credit Parties will not, and
will not permit or cause any of their Subsidiaries to, enter into or permit to
exist any amendment, modification or waiver of the Custodial Agreements as in
effect on the Restatement Effective Date without delivering reasonable prior
written notice of such amendment, modification or waiver to the Administrative
Agent and either (i) obtaining the prior written consent of the Administrative
Agent or, (ii) if the Administrative Agent determines in its sole discretion
that such amendment, modification or waiver would be adverse in any material
respect to the interests of the Lenders, obtaining the prior written consent of
the Required Lenders.

Section 6.9 Accounting Changes. The Credit Parties will not, and will not permit
or cause any of their Subsidiaries to, (a) make or permit any material change in
their accounting policies or reporting practices, except as may be required by
GAAP or SAP or (b) change the ending date of the fiscal year to a date other
than December 31.

 

65



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Full Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default with respect to RenRe and
each Account Party; provided that any of the events in Section 7.1(d), shall not
constitute an Event of Default with respect to DaVinci:

(a) RenRe shall fail to observe, perform or comply with any other condition,
covenant or agreement contained in this Agreement or any of the other Credit
Documents to which it is a party and such failure shall continue unremedied for
any grace period specifically applicable thereto or, if no such grace period is
applicable, for a period of thirty (30) days after the earlier of (i) the date
on which a Responsible Officer of RenRe acquires knowledge thereof and (ii) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to RenRe; or

(b) Any representation or warranty made or deemed made by or on behalf of RenRe
in this Agreement, any of the other Credit Documents or in any certificate,
instrument, report or other document furnished by or on behalf of RenRe in
connection herewith or therewith shall prove to have been false or misleading in
any material respect as of the time made, deemed made or furnished; or

(c) RenRe shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against RenRe seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, rehabilitation, conservation, supervision,
dissolution, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Debtor Relief Law, or seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including without limitation the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or any substantial part of its property) shall
occur; or RenRe shall take any corporate action to authorize any of the actions
set forth above in this subsection; or

(d) RenRe shall (i) fail to pay when due and the continuance of such default
after any applicable grace period (whether by scheduled maturity, acceleration
or otherwise and after giving effect to any applicable grace period) any
principal of or interest on any Debt (other than the Debt incurred pursuant to
this Agreement) or Contingent Liability having an aggregate principal amount of
at least $75,000,000 or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Debt or Contingent Liability, or any other
event shall occur or condition exist in respect thereof, if such failure, event
or condition shall continue after any applicable grace period and the effect of
such failure, event or condition is to cause, or permit the holder or

 

66



--------------------------------------------------------------------------------

holders of such Debt or Contingent Liability (or a trustee or agent on its or
their behalf) to cause, such Debt or Contingent Liability to become due, or to
be prepaid, redeemed, purchased or defeased, prior to its stated maturity; or

(e) any judgment or order for the payment of money in excess of $75,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) shall be rendered
against RenRe and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(f) any provision of any Credit Document to which RenRe is a party shall for any
reason cease to be valid and binding on or enforceable against RenRe, or RenRe
shall so state in writing; or

(g) any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of RenRe and, as a result thereof, together with all other
ERISA Events then existing, RenRe and its ERISA Affiliates have incurred or
would be reasonably likely to incur liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$75,000,000; or

(h) a Change of Control shall occur with respect to RenRe.

Section 7.2 Account Party Events of Default. The occurrence of any one or more
of the following events shall constitute an Event of Default only with respect
to the Account Party to which the event shall apply, provided that the
occurrence of any one or more of the following events with respect to any
Material Subsidiary shall constitute an Event of Default with respect to all
Account Parties which are Material Subsidiaries:

(a) (i) such Account Party shall fail to pay any Reimbursement Obligation
(including accrued interest thereon) on the Due Date therefor or (ii) such
Account Party shall fail to pay any commission, fee or other payment under any
Credit Document, in each case under this clause (ii) within five (5) Business
Days after the same becomes due and payable; or

(b) such Account Party shall fail to maintain at any time Collateral in which
the Collateral Agent shall have a perfected first priority Lien and having a
Collateral Value not less than the Letter of Credit Outstandings of such Account
Party, provided that if such Collateral Value is not less than 95% of the Letter
of Credit Outstandings, such deficiency shall continue unremedied for a period
of three (3) Business Days;

(c) (i) such Account Party shall fail to perform or observe any term, covenant
or agreement contained in Section 2.10, Section 5.1(d) or Article VI, (ii) such
Account Party shall fail to perform or observe any term, covenant or agreement
contained in Section 2.16(b)(i)(A) and such failure shall continue unremedied
for a period of three (3) days after the earlier of (A) the date on which a
Responsible Officer of such Account Party acquires knowledge thereof and (B) the
date on which written notice thereof is delivered by the Administrative Agent or
any Lender to such Account Party, or (iii) such Account Party shall fail to
perform or observe any

 

67



--------------------------------------------------------------------------------

term, covenant or agreement contained in Section 2.16(b)(i)(B) and such failure
shall continue unremedied for a period of five (5) Business Days after the
earlier of (A) the date on which a Responsible Officer of such Account Party
acquires knowledge thereof and (B) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to such Account Party; or

(d) such Account Party shall fail to observe, perform or comply with any other
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents to which it is a party and such failure shall continue
unremedied for any grace period specifically applicable thereto or, if no such
grace period is applicable, for a period of thirty (30) days after the date on
which written notice thereof is delivered by the Administrative Agent or any
Lender to such Account Party or RenRe; or

(e) any representation or warranty made or deemed made by or on behalf of such
Account Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished by or on behalf of
such Account Party in connection herewith or therewith shall prove to have been
false or misleading in any material respect as of the time made, deemed made or
furnished; or

(f) such Account Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against such Account Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, rehabilitation,
conservation, supervision, dissolution, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including without
limitation the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or such Account Party shall take
any corporate action to authorize any of the actions set forth above in this
subsection; or

(g) In the case of RRL, Glencoe or DaVinci, any such Account Party shall
(i) fail to pay when due and continuance of such default after any applicable
grace period (whether by scheduled maturity, acceleration or otherwise and after
giving effect to any applicable grace period) any principal of or interest on
any of its Debt (other than the Debt incurred pursuant to this Agreement) or
Contingent Liabilities having an aggregate principal amount of at least
$75,000,000 or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in any agreement or instrument evidencing or
relating to any such Debt or Contingent Liability, or any other event shall
occur or condition exist in respect thereof, if such failure, event or condition
shall continue after any applicable grace period and the effect of such failure,
event or condition is to cause, or permit the holder or holders of such Debt or
Contingent Liability (or a trustee or agent on its or their behalf) to cause,
such Debt or Contingent Liability to become due, or to be prepaid, redeemed,
purchased or defeased, prior to its stated maturity; or

 

68



--------------------------------------------------------------------------------

(h) In the case of RRE, such Account Party shall (i) fail to pay when due and
continuance of such default after any applicable grace period (whether by
scheduled maturity, acceleration or otherwise and after giving effect to any
applicable grace period) any principal of or interest on any of its Debt (other
than the Debt incurred pursuant to this Agreement) or Contingent Liabilities
having an aggregate principal amount of at least $15,000,000 or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in any agreement or instrument evidencing or relating to any such Debt or
Contingent Liability, or any other event shall occur or condition exist in
respect thereof, if such failure, event or condition shall continue after any
applicable grace period and the effect of such failure, event or condition is to
cause, or permit the holder or holders of such Debt or Contingent Liability (or
a trustee or agent on its or their behalf) to cause, such Debt or Contingent
Liability to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity; or

(i) any judgment or order for the payment of money in excess of $75,000,000
(excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) shall be rendered
against such Account Party and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(j) any provision of any Credit Document to which such Account Party is a party
(other than a covenant of an Account Party which is a Bermuda company and such
covenant constitutes a fetter on such Account Party’s statutory powers) shall
for any reason cease to be valid and binding on or enforceable against such
Account Party, or such Account Party shall so state in writing; or any Security
Document shall for any reason (other than pursuant to the terms thereof) cease
to create in favor of the Collateral Agent a valid and perfected first priority
Lien on and security interest in the Collateral of an Account Party purported to
be covered thereby; or the Collateral Agent shall cease for any reason to hold a
perfected first priority Lien on and security interest in the Collateral of such
Account Party; or

(k) an Account Party that was a Subsidiary of RenRe at the time such Account
Party became a party to this Agreement shall cease to be a Subsidiary of RenRe,
unless otherwise permitted under the terms of this Agreement or the Credit
Documents; or

(l) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan of such Account Party and, as a result thereof, together with
all other ERISA Events, such Account Party and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $75,000,000.

Section 7.3 Actions in Respect of the Letters of Credit upon Default; Remedies.

(a) If any Event of Default shall have occurred and be continuing with respect
to any or all of the Account Parties, the Administrative Agent (i) shall at the
request, or may with the consent, of the Required Lenders, by notice to such
Account Parties, declare the obligation of the Issuing Bank to issue Letters of
Credit to be terminated, whereupon the same shall forthwith

 

69



--------------------------------------------------------------------------------

terminate, and/or (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Account Parties, declare all amounts payable
by such Account Parties under this Agreement and the other Credit Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Account
Parties, and/or (iii) shall at the request, or may with the consent, of the
Required Lenders, give notice to beneficiaries of all outstanding Letters of
Credit in accordance with the terms thereof of the termination of such Letters
of Credit, (iv) shall at the request, or may with the consent, of the Required
Lenders, make demand upon such Account Parties to, and forthwith upon such
demand such Account Parties will, pay to the Administrative Agent all amounts to
be placed in the Cash Collateral Accounts pursuant to Section 2.17 and/or
(v) shall at the request, or may with the consent, of the Required Lenders,
proceed to exercise the rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders under the Credit Documents and applicable law
with respect to such Account Parties; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any Account Party
under any Debtor Relief Law, (A) the obligation of the Issuing Bank to issue
Letters of Credit for the account of such Account Party shall automatically be
terminated, (B) all such amounts owed by such Account Party shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Account
Parties and (C) the obligation of such Account Parties to provide cash
collateral under clause (iv) above shall automatically become effective.

ARTICLE VIII

THE AGENTS

Section 8.1 Authorization and Action. Each Lender (in its capacity as a Lender)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Credit Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by the Credit Documents,
no Agent shall be required to exercise any discretion or take any action, but
shall be required to act (in the case of the Administrative Agent) or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Required Lenders or all the Lenders where
unanimity is required, and such instructions shall be binding upon all Lenders;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law.

Section 8.2 Agents’ Reliance, etc. Neither any Agent nor any of its respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Credit
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent: (a) may
consult with legal counsel (including counsel for any Credit Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any Lender and shall not be responsible to

 

70



--------------------------------------------------------------------------------

any Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Credit Documents; (c) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Credit Document on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Credit Document or any other
instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Credit Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram or
telecopy) reasonably believed by it to be genuine and signed or sent by the
proper party or parties.

Section 8.3 Wells Fargo and Affiliates. With respect to its L/C Commitments and
the Letter of Credit Advances, Wells Fargo shall have the same rights and powers
under the Credit Documents as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in its individual capacity.
Wells Fargo and its affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Credit Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Credit Party or any such Subsidiary, all as if Wells Fargo were not an Agent and
without any duty to account therefor to the Lenders.

Section 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 4.6(a) and Section 4.6(b) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 8.5 Indemnification.

(a) To the extent that RenRe for any reason fails to indefeasibly pay any amount
required under Section 9.3(b) to be paid by it to each Agent, the Issuing Bank,
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to each Agent, the Issuing Bank or such Related Party, as the case may be,
such Lender’s ratable share (determined as set forth in Section 8.5(b)) of such
unpaid amount.

(b) For purposes of this Section 8.5, the Lenders’ respective ratable shares of
any amount shall be determined, at the time such indemnity or reimbursement is
sought, according to the sum of (i) the aggregate principal amount of the Letter
of Credit Advances outstanding at such time and owing to the respective Lenders,
(ii) their respective Pro Rata Shares of the aggregate Available Amounts of all
Letters of Credit outstanding at such time and (iii) their respective Unused L/C
Commitments at such time. The failure of any Lender to reimburse any Person
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Person as provided herein shall not relieve any other Lender
of its obligation

 

71



--------------------------------------------------------------------------------

hereunder to reimburse such Person for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Person for such other Lender’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.5 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the other Credit Documents.

Section 8.6 Successor Administrative Agent. Any Agent may resign at any time by
giving written notice thereof to the Lenders and RenRe. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject (so long as no Event
of Default exists) to the consent of RenRe (which consent shall not be
unreasonably withheld). If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of at least $250,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Credit Documents. If
within 45 days after written notice is given of the retiring Administrative
Agent’s resignation under this Section 8.6 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (i) the retiring Administrative Agent’s resignation shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Credit Documents and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Credit Documents until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Agent’s resignation hereunder as Agent shall have become
effective, the provisions of this Article VII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. If the Collateral Agent resigns at any time and no successor
Collateral Agent has been appointed and agreed to serve as such, the
Administrative Agent shall be the Collateral Agent. If the Syndication Agent,
Documentation Agent or other named agent, other than the Administrative Agent or
Collateral Agent, ceases to be a Lender hereunder, it shall be deemed to have
resigned as such agent and no replacement shall be appointed.

Section 8.7 Collateral Matters.

(a) The Administrative Agent and the Collateral Agent are authorized on behalf
of the Lenders, without the necessity of any further notice to or consent from
any of the Lenders, from time to time to take any action with respect to any
Collateral or Security Document that may be necessary or as it may deem to be
appropriate to perfect, maintain and protect the security interests in and Liens
on the Collateral granted pursuant to the Security Documents.

(b) The Lenders irrevocably authorize the Administrative Agent (acting directly
or through the Collateral Agent) to release any security interest in or Lien on
the Collateral held by

 

72



--------------------------------------------------------------------------------

it pursuant to the Security Documents (i) upon the occurrence of all of the
following: (A) the termination of the Issuing Bank’s obligation to issue Letters
of Credit hereunder, (B) the payment in full of the Obligations and (C) the
satisfaction and termination in full of all other Letter of Credit Outstandings,
(ii) that is sold or disposed of as permitted hereunder or any other Credit
Document or to which the requisite number or percentage of Lenders have
consented or (iii) otherwise pursuant to and in accordance with the provisions
of any applicable Credit Document. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release Collateral pursuant to this subsection (b).

Section 8.8 Other Named Agents. Notwithstanding any other provision of this
Agreement or any of the other Credit Documents, the Syndication Agent,
Documentation Agent or any other named agents, other than the Administrative
Agent and Collateral Agent, are named as such for recognition purposes only, and
in their capacities as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, etc. Except as expressly provided in Section 2.19 with
respect to any extension of the Expiration Date, no amendment or waiver of any
provision of this Agreement or any other Credit Document, nor consent to any
departure by any Credit Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Issuing Bank and the Required
Lenders (and, in the case of an amendment, RenRe), and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders (other than (A) any
Lender that is, at such time, an Affected Lender, and (B) in the case of
clauses (vi) and (vii) below, any Lender which is not and will not be (and is
not and will not be owed any obligation which is or will be) affected thereby),
do any of the following at any time: (i) waive any of the conditions specified
in Section 3.2 or, in the case of the Restatement Effective Date, Section 3.1,
(ii) amend the definition of “Required Lenders” or otherwise change the
percentage of (x) the L/C Commitments, (y) the aggregate unpaid principal amount
of the Letter of Credit Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) release any Credit
Party or otherwise limit such Credit Party’s liability with respect to the
Obligations owing to the Agents and the Lenders, (iv) amend Section 2.3(a)(i)
(with respect to the requirement of Pro Rata payments to the Issuing Bank and
the funding Lenders), Section 2.9, or this Section 9.1, (v) except as provided
in Section 2.18, increase the L/C Commitments of the Lenders or subject the
Lenders to any additional obligations, (vi) reduce the principal of, or interest
rate on, any Reimbursement Obligation or any fees or other amounts payable
hereunder, or increase any Lender’s L/C Commitment except as provided in
Section 2.18, (vii) postpone any date fixed for any payment of principal of, or
interest on, any Reimbursement Obligation or any fees or other amounts payable
hereunder, (viii) limit the liability of any Credit Party under any of the
Credit Documents, or (ix) release any of the Collateral if such release would
cause the aggregate Collateral Value to be less than the Letter of Credit
Outstandings; provided further that (A) no amendment, waiver or consent shall,

 

73



--------------------------------------------------------------------------------

unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Credit Documents and (B) no amendment shall increase or
extend the L/C Commitment of any Affected Lender without the approval of such
Affected Lender.

Section 9.2 Notices, etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopy communication) and telecopied or delivered (by mail,
overnight delivery service or otherwise), if to any Account Party, to RenRe at
the address set forth below on the signature pages hereof; if to any Lender, at
its Lending Office, if to Wells Fargo in its capacity as Issuing Bank, at its
address at 401 Linden Street, Mail Code NC-6034, Winston-Salem, North Carolina
27101, Attn: International Operations – Standby Letter of Credit Department,
Telecopy No. (336) 735-0952, if to Wells Fargo in its capacities as
Administrative Agent or Collateral Agent respectively, at its address shown on
Schedule I, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall be effective, (i) when telecopied, when transmitted by
telecopier, (ii) when delivered via reputable overnight delivery service, on the
next Business Day following the date of mailing with such overnight delivery
service, and (iii) otherwise, upon delivery to the party receiving notice,
except that notices and communications to the Administrative Agent pursuant to
Article II, Article III or Article VII shall not be effective until received by
the Administrative Agent. Manual delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) In addition to the methods of notice described in Section 9.2(a), notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or RenRe may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communication pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) Each Credit Party hereby irrevocably and unconditionally authorizes RenRe to
deliver any and all notices, statements, consents or other communications
required or allowed on

 

74



--------------------------------------------------------------------------------

behalf of each of the Credit Parties pursuant to the Credit Documents, and the
Administrative Agent, the Issuing Bank, the Collateral Agent and the Lenders
shall be fully protected in relying upon any such notice, statement, consent or
other communication delivered by RenRe.

Section 9.3 Costs and Expenses; Indemnification.

(a) RenRe and each Account Party agrees whether or not the transactions
contemplated by this Agreement shall be consummated, to pay on demand (i) all
reasonable costs and expenses of the Administrative Agent, the Collateral Agent
and of the Issuing Bank in connection with (A) the preparation, execution,
delivery, administration, modification and amendment of the Credit Documents
(B) the administration, monitoring and review of the Collateral, (C) any attempt
to inspect, verify, protect, collect, sell, liquidate or otherwise dispose of
any Collateral and (D) the creation, perfection and maintenance of the
perfection of the Collateral Agent’s Liens upon the Collateral, including,
without limitation, lien search, filing and recording fees (including without
limitation (x) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, out-of-pocket expenses for
travel, meals, long-distance telephone calls, wire transfers, facsimile
transmissions and copying and with respect to the engagement of appraisers,
consultants, auditors or similar Persons by the Administrative Agent or
Collateral Agent at any time, whether before or after the Restatement Effective
Date, to render opinions concerning the value of the Collateral, and (y) the
documented Attorney Costs for the Administrative Agent, Collateral Agent and
Issuing Bank with respect thereto (including local Bermuda and Pennsylvania
counsel), with respect to advising the Administrative Agent and Collateral Agent
as to their rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Credit Documents, with respect to
negotiations with any Credit Party or with other creditors of any Credit Party
or any of its Subsidiaries arising out of any Default or Event of Default or any
events or circumstances that may give rise to a Default or Event of Default and
with respect to presenting claims in or otherwise participating in or monitoring
any bankruptcy, insolvency or other similar proceeding involving creditors’
rights generally and any proceeding ancillary thereto) and (ii) all reasonable
costs and expenses of each Agent, the Issuing Bank and each Lender in connection
with the enforcement of the Credit Documents (including without limitation in
connection with the sale of, collection from, or other realization upon, the
Collateral), whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including without limitation the reasonable and documented Attorney Costs for
the Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender
with respect thereto).

(b) RenRe agrees whether or not the transactions contemplated by this Agreement
shall be consummated, to indemnify and hold harmless each Agent, the Arrangers,
the Issuing Bank, each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including without limitation reasonable and
documented Attorney Costs) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including without limitation in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement, the other Credit Documents, the actual or
proposed use of the proceeds of the Letter of Credit Advances or any of the
transactions contemplated thereby or any transaction financed or supported by
(or to be

 

75



--------------------------------------------------------------------------------

financed or supported by) in whole or in part, directly or indirectly, with the
proceeds of any Letters of Credit, or any action, suit or proceeding (including
any inquiry or investigation) by any Person, whether threatened or initiated,
related to any of the foregoing, and in any case whether or not such Indemnified
Party is a party to any such action, proceeding or suit or a subject of any such
inquiry or investigation, except to the extent such claim, damage, loss,
liability, penalty or expense (i) is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnified Party or any member of its Lender
Group, (ii) results from a claim by any Credit Party against an Indemnified
Party for breach in bad faith of the obligations of such Indemnified Party or
any member of its Lender Group hereunder or under any other Credit Document, if
such Credit Party has obtained a final, non-appealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (iii) results
from any dispute solely between or among Indemnified Parties other than (x) any
claims against any Arranger, the Administrative Agent, the Collateral Agent, any
Agent or any Issuing Bank in their capacities as such or in fulfilling their
customary duties with respect thereto or any similar role under any other Credit
Document and (y) any claims arising out of any act or omission on the part of
any Credit Party or its Affiliates. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 9.3(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnified Party or any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated by the Credit Documents
are consummated. Each of RenRe and the Account Parties also agrees not to assert
any claim against any Agent, the Arrangers, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the credit facilities
provided hereunder, the actual or proposed use of the proceeds of the Letter of
Credit Advances or the Letters of Credit, the Credit Documents or any of the
transactions contemplated by the Credit Documents. No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent that any losses, claims, damages, liabilities or expenses result from
the gross negligence or willful misconduct of such Indemnified Party in making
any such transmission as determined by a final non-appealable judgment of a
court of competent jurisdiction. All of the foregoing indemnified costs of any
Indemnified Party shall be paid or reimbursed by RenRe, as and when incurred and
within ten (10) Business Days after demand.

(c) Without prejudice to the survival of any other agreement of any Credit Party
hereunder or under any other Credit Document, the agreements and obligations of
the Credit Parties contained in Section 2.7 and this Section 9.3 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Credit Documents.

Section 9.4 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default with respect to a Credit Party, each Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent

 

76



--------------------------------------------------------------------------------

permitted by law, to set off and otherwise apply any and all deposits of such
Credit Party (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Agent, such Lender or
such Affiliate to or for the credit or the account of such Credit Party against
any and all of the Obligations of such Credit Party now or hereafter existing
under the Credit Documents, irrespective of whether such Agent or such Lender
shall have made any demand under this Agreement and although such Obligations
may be contingent or unmatured or are owed to a branch or office of such Agent
or such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. Notwithstanding the foregoing, in the event that
any Defaulting Lender shall exercise any such right of set-off, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.14 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Agent and each Lender agrees promptly to notify RenRe after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Agent and each Lender and their respective Affiliates under this
Section 9.4 are in addition to other rights and remedies (including without
limitation other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

Section 9.5 Assignments and Participations.

(a) Each Lender may, and so long as no Default or Event of Default shall have
occurred and be continuing, if demanded by RenRe (following a demand by such
Lender pursuant to Section 2.12) upon at least five (5) Business Days notice to
such Lender and the Administrative Agent, will, assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its L/C Commitment, its L/C
Participation Interest and the Letter of Credit Advances owing to it); provided,
however, that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations of such Lender hereunder, except for
any non-pro rata assignment made by any Affected Lender pursuant to Section 2.14
(and any subsequent non-pro rata assignment of the interest so assigned by the
Affected Lender) and any other non-pro rata assignment approved by the
Administrative Agent and RenRe, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an Affiliate
of any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the L/C Commitments being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $5,000,000 unless it is an assignment of the entire amount of such
assignor’s L/C Commitment, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each assignment made as a result of a demand by RenRe pursuant to
Section 2.12 shall be arranged by RenRe after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by RenRe pursuant
to Section 2.12 unless and

 

77



--------------------------------------------------------------------------------

until such Lender shall have received one or more payments from either the
applicable Account Party or other Eligible Assignees in an aggregate amount at
least equal to the aggregate outstanding principal amount of the Letter of
Credit Advances made by such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, (vi) as a result of such assignment, no
Account Party shall be subject to additional amounts under Section 2.6(a) or
Section 2.8 and (vii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.00. In connection with each assignment permitted
hereunder, RenRe agrees to cause to be provided to the assignee, upon request,
the opinions described in Section 3.1(i)(F) (whether by a reliance provision in
the original opinion or by a reliance letter or new opinion delivered to the
assignee).

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender, hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.6, Section 2.8 and
Section 9.3 to the extent any claim thereunder relates to an event arising prior
to such assignment and any other rights that are expressly provided hereunder to
survive) and be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Credit Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Credit Document or any other instrument or document furnished pursuant
thereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Credit
Party or the performance or observance by any Credit Party of any of its
obligations under any Credit Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 5.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit

 

78



--------------------------------------------------------------------------------

Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Account Parties, shall maintain at its address
referred to in Section 9.2 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the L/C Commitment of, and principal amount of the Letter of
Credit Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Credit Parties, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Credit Party or any Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to RenRe
and to the parties to such Assignment and Acceptance.

(f) Each Lender may sell participations to one or more Persons (other than any
Credit Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including without limitation all or a
portion of its L/C Commitment, its L/C Participation Interest and the Letter of
Credit Advances owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement (including without limitation its L/C
Participation Interest) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Credit Parties, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Credit Document, or any consent to any departure
by any Credit Party therefrom, except to the extent that such amendment, waiver
or consent would reduce the principal of, or interest on, reimbursement
obligations or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the reimbursement obligations or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release any of the Collateral if such release would cause the
aggregate Collateral Value to be less than the Letter of Credit Outstandings.
Each Lender shall, as agent of the Account Parties solely for the purposes of
this Section, record in book entries maintained by such Lender, the name and
amount of the participating interest of each Person entitled to receive payments
in respect of any participating interests sold pursuant to this Section.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.5, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Credit Party furnished to such

 

79



--------------------------------------------------------------------------------

Lender by or on behalf of any Credit Party; provided, however, that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including without limitation the Letter of Credit Advances
owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

Section 9.6 No Waiver. The rights and remedies of the Agents and the Lenders
expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of any Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Suspension Event, Default or Event of Default. No course of
dealing between any of the Credit Parties and the Agents or the Lenders or their
agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Suspension Event, Default or Event of Default. No notice to or
demand upon any Credit Party in any case shall entitle such Credit Party or any
other Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Agent or any Lender to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

Section 9.7 Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, and all references herein to any party shall be deemed to
include its successors and assigns; provided, however, that (i) none of the
Credit Parties shall sell, assign or transfer any of its rights, interests,
duties or obligations under this Agreement without the prior written consent of
all of the Lenders and (ii) any assignees and participants shall have such
rights and obligations with respect to this Agreement and the other Credit
Documents as are provided for under and pursuant to the provisions of
Section 9.5.

Section 9.8 Survival. All representations, warranties and agreements made by or
on behalf of the Credit Parties in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof and the
issuance and repayment of the Letters of Credit. In addition, notwithstanding
anything herein or under applicable law to the contrary, the provisions of this
Agreement and the other Credit Documents relating to indemnification or payment
of fees, costs and expenses shall survive the termination of all L/C Commitments
and L/C Participation Interests, the termination or expiration of all Letters of
Credit and the payment in full of all principal and interest with respect to
Letter of Credit Advances, and any termination of this Agreement or any of the
other Credit Documents.

Section 9.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only

 

80



--------------------------------------------------------------------------------

to the extent of such prohibition or invalidity and only in such jurisdiction,
without prohibiting or invalidating such provision in any other jurisdiction or
the remaining provisions of this Agreement in any jurisdiction.

Section 9.10 Construction. The headings of the various articles, sections and
subsections of this Agreement have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof. Except as otherwise expressly provided herein and in the other Credit
Documents, in the event of any inconsistency or conflict between any provision
of this Agreement and any provision of any of the other Credit Documents, the
provision of this Agreement shall control.

Section 9.11 Confidentiality. Each Lender agrees to keep confidential, pursuant
to its customary procedures for handling confidential information of a similar
nature and in accordance with safe and sound banking practices, all nonpublic
information provided to it by or on behalf of the Credit Parties in connection
with this Agreement or any other Credit Document; provided, however, that any
Lender may disclose such information (a) to its Affiliates, directors, employees
and agents and to its auditors, counsel and other professional advisors, (b) at
the demand or request of any bank regulatory authority, court or other
Governmental Authority having or asserting jurisdiction over such Lender or its
Affiliates, as may be required pursuant to subpoena or other legal process, or
otherwise in order to comply with any applicable Requirements of Law, (c) in
connection with any proceeding to enforce its rights hereunder, under any other
Credit Document or in any other litigation or proceeding in connection with the
Credit Documents, (d) to the Agents or any other Lender, (e) to the extent the
same has become publicly available other than as a result of a breach of this
Agreement, (f) pursuant to and in accordance with the provisions of Section 9.5,
(g) subject to an agreement in writing containing provisions substantially the
same as those of this Section 9.11 and for the benefit of any Credit Party, to
any counterparty to any swap or derivative transaction relating to such Credit
Party, but in no event shall any Collateral Value Report be disclosed pursuant
to this sub-section (g), (h) to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to any
Credit Party received by it from the Administrative Agent, the Issuing Bank or
any Lender and (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, provided that such disclosure shall be limited
to the information required by the CUSIP Service Bureau or similar agency.

Section 9.12 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and RenRe of written or
telephonic notification of such execution and authorization of delivery thereof.

Section 9.13 Disclosure of Information. The Credit Parties agree and consent to
the Administrative Agent’s disclosure of information relating to this
transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

81



--------------------------------------------------------------------------------

Section 9.14 Entire Agreement. THIS AGREEMENT AND THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH (A) EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND THERETO RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF, BUT SPECIFICALLY EXCLUDING THE FEE LETTERS,
AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

Section 9.15 Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS HAVE BEEN EXECUTED, DELIVERED AND ACCEPTED IN, AND SHALL
BE DEEMED TO HAVE BEEN MADE IN, NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS
THEREOF); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES OF THE INTERNATIONAL CHAMBER OF COMMERCE AS IN EFFECT FROM TIME TO
TIME (THE “ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF).
EACH CREDIT PARTY HEREBY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF ANY STATE
COURT WITHIN NEW YORK COUNTY, NEW YORK OR ANY FEDERAL COURT LOCATED WITHIN THE
SOUTHERN DISTRICT OF THE STATE OF NEW YORK OR ANY APPELLATE COURT THEREOF FOR
ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS,
OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE AGENT OR ANY LENDER OR ANY
CREDIT PARTY IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY AGENT OR ANY LENDER OR PROCEEDING TO WHICH
ANY AGENT OR ANY LENDER OR ANY CREDIT PARTY IS A PARTY. EACH CREDIT PARTY
IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY
JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION
THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY SUCH PROCEEDING. EACH CREDIT PARTY IRREVOCABLY
CONSENTS THAT SERVICE OF

 

82



--------------------------------------------------------------------------------

PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO IT AT THE
ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, WILLKIE FARR & GALLAGHER LLP, ATTN:
LESLIE M. MAZZA, AT 787 SEVENTH AVENUE, NEW YORK, NEW YORK, 10019, AND SERVICE
SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER
POSTAGE PREPAID AND PROPERLY ADDRESSED. IN ADDITION, EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.2. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY AGENT OR
ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

Section 9.16 Waiver of Jury Trial. Each of the Credit Parties, the Agents and
the Lenders irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Credit Documents, the Letter of Credit
Advances or the actions of any Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

Section 9.17 PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act,
the Issuing Bank and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Credit Party that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender, the
Issuing Bank or the Administrative Agent, as applicable, to identify each Credit
Party in accordance with the PATRIOT Act.

Section 9.18 Release of Redeemable Preference Shares. The Lenders, the
Collateral Agent, the Administrative Agent and the Credit Parties agree that the
RIHL Pledge Agreement, the RIHL Control Agreements, the RenRe Agreement, the
RIHL Agreement and all shareholder’s proxies held by the Collateral Agent in
respect of the Redeemable Preference Shares are hereby terminated. The
Collateral Agent shall take such action as is reasonably requested by the Credit
Parties (the costs and expenses of such action to be reimbursed by the Credit
Parties) to release and terminate the Liens on the Redeemable Preference Shares.

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any
Credit Party in respect of any such sum due from it to the Administrative Agent,
the Issuing Bank or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent, the Issuing

 

83



--------------------------------------------------------------------------------

Bank or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, the Issuing Bank or any Lender from the Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Bank or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Bank or any Lender in such currency, the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
the Credit Party (or to any other Person who may be entitled thereto under
applicable law).

Section 9.20 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent,
the Fronting Bank or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the Obligations or, if
it exceeds such unpaid Obligations, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent, the Fronting Bank or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 9.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each Credit Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Lenders and the Arrangers, are arm’s-length commercial transactions
between each Credit Party and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Credit Party or any of its
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender nor any Arranger has any obligation to any Credit Party or
any of its respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Credit Documents; and (iii) the Administrative Agent, the Lenders and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Credit Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender nor any Arranger has any obligation to disclose any of such interests to
any Credit Party or its respective Affiliates. To the fullest extent permitted
by Law, each Credit Party hereby waives and releases any claims that it may have

 

84



--------------------------------------------------------------------------------

against the Administrative Agent, the Lenders and the Arrangers with respect to
any breach or alleged breach of fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

RENAISSANCE REINSURANCE LTD., By:  

/s/ Jeffrey D. Kelly

  Name:   Jeffrey D. Kelly   Title:   Executive Vice President and Chief
Financial Officer

SIGNED FOR AND ON BEHALF OF:

RENAISSANCE REINSURANCE OF EUROPE,

By:  

/s/ Adrian Wrafter

  Name:   Adrian Wrafter   Title:   Director     [Witness’ Signatures Omitted]
GLENCOE INSURANCE LTD., By:  

/s/ Jeffrey D. Kelly

  Name:   Jeffrey D. Kelly   Title:   Executive Vice President and Chief
Financial Officer DAVINCI REINSURANCE LTD., By:  

/s/ Jeffrey D. Kelly

  Name:   Jeffrey D. Kelly   Title:   Executive Vice President and Chief
Financial Officer RENAISSANCERE HOLDINGS LTD., By:  

/s/ Jeffrey D. Kelly

  Name:   Jeffrey D. Kelly   Title:   Executive Vice President and Chief
Financial Officer

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, Collateral Agent,
Administrative Agent and as a Lender By:  

/s/ Karen Hanke

  Name: Karen Hanke   Title: Director

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and as a Lender By:  

/s/ Maureen P. Maroney

  Name: Maureen P. Maroney   Title: Authorized Signatory

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH, as Documentation Agent and as a Lender By:  

/s/ P N A Galpin

  Name: P N A Galpin   Title: Director By:  

/s/ I Taylor

  Name: I Taylor   Title: Managing Director

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK plc, as a Lender By:  

/s/ Karla K. Maloof

  Name: Karla K. Maloof   Title: Director and Head of Insurance North America

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

HSBC BANK BERMUDA LIMITED, as a Lender By:  

/s/ Matt Living

  Name: Matt Living   Title: Head of Financial Institutions Group HSBC BANK
BERMUDA LIMITED, as a Lender By:  

/s/ Alasdair Robertson

  Name: Alasdair Robertson   Title: Head of Corporate Banking

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Michael Pensari

  Name: Michael Pensari   Title: Managing Director

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Michael Albanese

  Name: Michael Albanese   Title: Managing Director By:  

/s/ Nair P. Raghu

  Name: Nair P. Raghu   Title: Vice President

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Naoshi Inomata

  Name: Naoshi Inomata   Title: Deputy General Manager

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Evan Glass

  Name: Evan Glass   Title: Vice President

 

Renaissance Reinsurance Ltd., et. al

Fourth Amended and Restated Reimbursement Agreement